 



EXHIBIT 10.96
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)
And 240.24b-2
SETTLEMENT AGREEMENT
     THIS SETTLEMENT AGREEMENT is made and entered into this 1st day of August,
2006 (the “Effective Date”), by and among Bayer Corporation, an Indiana
corporation whose principal place of business is 100 Bayer Road, Pittsburgh,
Pennsylvania (”Bayer Corp.”), Bayer HealthCare LLC, a Delaware limited liability
company wholly-owned by Bayer Corp. whose principal place of business is 555
White Plains Road, Tarrytown, New York (“Bayer HealthCare” and, together with
Bayer Corp. and their respective predecessors and successors in interest,
“Bayer”), and Gen-Probe Incorporated, a Delaware corporation whose principal
place of business is 10210 Genetic Center Drive, San Diego, California (together
with its predecessors and successors in interest, “Gen-Probe”). Each of Bayer
and Gen-Probe are sometimes referred to herein, individually, as a “Party” and,
together, as the “Parties.”
     WHEREAS, the Parties wish to settle their claims against each other in the
following legal actions (collectively, the “Actions”): (i) the lawsuit titled
Gen-Probe Inc. v. Bayer HealthCare LLC, et al. brought in the U.S. District
Court for the Southern District of California (San Diego), Case Number
04-CV-565, naming Bayer HealthCare and Bayer Corp. as defendants and alleging
certain patent infringement claims (“California Action 565”); (ii) the lawsuit
titled Gen-Probe Inc. v. Bayer HealthCare

1



--------------------------------------------------------------------------------



 



LLC, et al. brought in the U.S. District Court for the Southern District of
California (San Diego), Case Number 05-CV-1668, naming Bayer HealthCare and
Bayer Corp. as defendants and alleging certain patent infringement claims
(“California Action 1668”); (iii) the lawsuit titled Bayer HealthCare, LLC v.
Gen-Probe Incorporated brought in the U.S. District Court for the District of
Massachusetts (Boston), Case Number 05-12084-RCL, naming Gen-Probe as defendant
and alleging certain claims for breach of contract (the “Massachusetts Action”);
(iv) the arbitration titled Gen-Probe Incorporated v. Bayer HealthCare LLC, et
al., JAMS Reference Number 1240015058 (“JAMS Arbitration 058”); and (v) the
arbitration titled Bayer HealthCare LLC v. Gen-Probe Incorporated, JAMS
Reference Number 1100045987 (“JAMS Arbitration 987” and, together with JAMS
Arbitration 058, the “JAMS Arbitrations”);
     WHEREAS, on June 15, 2006, Bayer HealthCare and Gen-Probe entered into a
Short Form Settlement Agreement pursuant to which Bayer HealthCare and Gen-Probe
agreed to resolve the Actions, and in particular, to negotiate final, definitive
documentation with respect to the settlement in good faith; and
     WHEREAS, the Parties hereto confirm their desire to settle and resolve
their claims against each other in the Actions and intend to memorialize their
settlement in this definitive agreement (the “Settlement Agreement”);
     NOW, THEREFORE, in exchange for the mutual promises and covenants contained
herein and other good and valuable consideration the receipt and sufficiency

2



--------------------------------------------------------------------------------



 



of which is hereby acknowledged, intending to be legally bound, the Parties
agree as follows:
1.0 Definitions
     As used in this Settlement Agreement, the following terms shall have the
meanings set forth below:
     1.1 “Actions” has the meaning assigned in the recitals.
     1.2 “Affiliate” means a Person that directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with, a specified Person. For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as applied to any Person, means: the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of that Person, whether through the beneficial ownership (within
the meaning of the Securities Exchange Act of 1934, as amended) of voting
securities, by contract or otherwise and shall include the beneficial ownership
(within the meaning of the Securities Exchange Act of 1934, as amended) of at
least fifty percent (50%) of the voting securities of that Person.
     1.3 “Bayer” has the meaning assigned in the preamble.
     1.4 “bDNA” means the fundamental branched nucleic acid method of signal
amplification of nucleic acids claimed in United States Patent No. 5,849,481 and
employed in the VERSANT® bDNA tests listed in Schedule 2, and modifications or

3



--------------------------------------------------------------------------------



 



enhancements to such method that do not materially modify the basic operation or
basic performance of such method.
     1.5 “bDNA Nucleic Acid Assays” means Nucleic Acid Assays with respect to
which bDNA is the sole method of amplification.
     1.6 “Blood Screening” means: (i) the screening of blood, plasma or blood
components intended for transfusion or for use in blood products (e.g.,
immunoglobulins), and (ii) the screening of any biological materials intended
for transfusion or transplantation, in each case, from any donor, including
autologous donors.
     1.7 “California Action 565” has the meaning assigned in the recitals.
     1.8 “California Action 1668” has the meaning assigned in the recitals.
     1.9 “Chiron” means Chiron Corporation, and its predecessors and successors
in interest.
     1.10 “Chiron IVD Know-How” means any and all know-how that relates to
end-point TMA Assays for HCV and/or HIV and that was owned or controlled by
Chiron as of the effective date of the Chiron License Agreement and was licensed
to Bayer pursuant to the Chiron License Agreement. For the avoidance of doubt,
Bayer has no obligation to provide any know-how, whether or not licensed by
Chiron to Bayer under the Chiron License Agreement, to Gen-Probe or its
Affiliates during the term of this Sublicense Agreement or thereafter.

4



--------------------------------------------------------------------------------



 



     1.11 “Chiron License Agreement” means that certain Cross-License Agreement
by and between Chiron and Chiron Diagnostics Corporation, as
predecessor-in-interest of Bayer, effective as of November 30, 1998, as amended
on June 30, 2005, and as amended from time to time hereafter.
     1.12 “Chiron Patents” means all HCV and HIV patents and patent applications
(or any patents issued thereon) of Chiron related to In Vitro Diagnostics as to
which Bayer, and/or any of its Affiliates, has acquired license rights with the
right to sublicense pursuant to the Chiron License Agreement as of the Effective
Date, including those United States patents listed on Schedule 1.
     1.13 “Collaboration Agreement” means the Agreement dated June 11, 1998 to
which Gen-Probe and Bayer (as successor-in-interest to Chiron, CDC and Bayer
Corporation in the field of In Vitro Diagnostics) are parties, together with a
Supplemental Agreement to the Collaboration Agreement, dated April 2, 2001.
     1.14 “Current Bayer NAD Products” means the products of Bayer identified on
Schedule 2, as manufactured, used, imported and sold by, or for, Bayer as of the
Effective Date and any such products incorporating modifications, releases,
revisions, updates or enhancements that do not materially modify the basic
construction, basic operation or basic performance thereof.
     1.15 “Current TIGRIS Instrument” has the meaning assigned in Section 1.40.
     1.16 “Dispute” has the meaning assigned in Section 8.2.

5



--------------------------------------------------------------------------------



 



     1.17 “DTS Systems” means one or more of the following testing systems: the
DTSâ 400, the DTSâ 800, and the DTSâ 1600.
     1.18 “DTS Supply Exercise Notice” has the meaning assigned in Article 7.

     1.19 “Effective Date” has the meaning assigned in the preamble.
     1.20 “Excluded Third Party Product” means a product that is packaged under
and/or labeled with the name and/or trademark of a Major IVD Party but not the
name and/or trademark of Bayer or a Bayer Affiliate.
     1.21 “Future Bayer bDNA HIV, HBV, HCV Assays” means any and all bDNA
Nucleic Acid Assays of Bayer for HIV, HBV and/or HCV that are not Current Bayer
NAD Products.
     1.22 “Future Bayer Other Nucleic Acid Assays” means any and all Nucleic
Acid Assays of Bayer that are not Current Bayer NAD Products or Future bDNA HIV,
HBV, HCV Assays.
     1.23 “Future Gen-Probe Instruments” means any and all future instrument
systems of Gen-Probe, including systems for use in Blood Screening and/or in In
Vitro Diagnostics. For the avoidance of doubt, Future Gen-Probe Instruments
shall not include the TIGRIS Instrument.
     1.24 “Gen-Probe” has the meaning assigned in the preamble.
     1.25 “HBV” means hepatitis B virus.
     1.26 “HCV” means hepatitis C virus.
     1.27 “HIV” means human immunodeficiency virus.

6



--------------------------------------------------------------------------------



 



     1.28 “In Vitro Diagnostics” means the in vitro testing of human specimens
for the purpose of diagnosis, prognosis or monitoring the progress of disease or
monitoring the effect of treatment of disease in the human from whom the
specimens were taken, but excluding Blood Screening.
     1.29 “JAMS Arbitration 058” has the meaning assigned in the recitals.
     1.30 “JAMS Arbitration 987” has the meaning assigned in the recitals.
     1.31 “JAMS Arbitrations” has the meaning assigned in the recitals.
     1.32 “Major IVD Party” means a Third Party that has global annual sales of
In Vitro Diagnostics products in excess of $300 million.
     1.33 “Massachusetts Action” has the meaning assigned in the recitals.
     1.34 “Nucleic Acid Assay” means an assay for the detection or
quantification of nucleic acid sequences.
     1.35 “Party” and “Parties” have the meanings assigned in the preamble.
     1.36 “Person” means any individual, partnership, firm, corporation, limited
liability company, association, trust, unincorporated organization or other
entity.
     1.37 “Settlement Agreement” has the meaning assigned in the recitals.
     1.38 “Specific Bayer Patent Rights” means (a) the Specific Bayer Patents,
(b) any and all divisions, continuations, extensions, renewals, reissues, and
reexamination certificates thereof, (c) any and all patents and patent
applications claiming or otherwise entitled to common priority therewith and
(d) any and all foreign or United States patent equivalents of the foregoing.

7



--------------------------------------------------------------------------------



 



     1.39 “Specific Bayer Patents” means the patents and patent applications
identified on Schedule 3.
     1.40 “Specific Gen-Probe Patent Rights” means (a) the Specific Gen-Probe
Patents, (b) any and all divisions, continuations, extensions, renewals,
reissues, and reexamination certificates thereof, (c) any and all patents and
patent applications claiming or otherwise entitled to common priority therewith
and (d) any and all foreign or United States patent equivalents of the
foregoing; provided, however, that (i) no patent or patent application claiming
or otherwise entitled to common priority with U.S. Patent No. 5,955,261, and no
division, continuation, extension, renewal, reissue, or reexamination
certificate of any such patent or patent application and no foreign or United
States equivalent of the foregoing shall be included within the “Specific
Gen-Probe Patent Rights” if and to the extent such patent, patent application,
division, continuation, extension, renewal, reissue, reexamination certificate
or foreign or United States equivalent claims methods, compositions or articles
of manufacture for the detection of ribosomal nucleic acid targets or transfer
nucleic acid targets, and (ii) U.S. Patent No. 5,932,416, any and all divisions,
continuations, extensions, renewals, reissues, and reexamination certificates
thereof, and any and all foreign or United States patent equivalents of the
foregoing shall not be included within the Specific Gen-Probe Patent Rights if
and to the extent such division, continuation, extension, renewal, reissue,
reexamination certificate or foreign or United States equivalent claims methods,

8



--------------------------------------------------------------------------------



 



compositions or articles of manufacture within the scope of the subject matter
claimed in U.S. Patent No. 5,932,416.
     1.41 “Specific Gen-Probe Patents” means the patents identified on
Schedule 4.
     1.42 “Stipulated Final Award” has the meaning assigned in Section 6.4.
     1.43 “Sublicense Agreement” has the meaning assigned in Article 3.
     1.44 “Third Party” means any Person other than Bayer and Gen-Probe or their
Affiliates.
     1.45 “TIGRIS Instrument” means the TIGRIS® automated instrument system for
use with end-point TMA Nucleic Acid Assays, including for Blood Screening and in
In Vitro Diagnostics, as manufactured, used, imported and sold by or for
Gen-Probe as of the Effective Date (the “Current TIGRIS Instrument”) and any
modification, release, revision, update or enhancement thereto, solely as such
modification, release, revision, update or enhancement does not materially
modify the basic construction, basic operation or basic performance of the
Current TIGRIS Instrument. For the avoidance of doubt, TIGRIS Instrument does
not include any instrument system for use in Nucleic Acid Assays that provide
any kinetic or “real-time” results.
     1.46 “TMA” means the methods for target amplification of nucleic acid,
using reverse transcriptase and RNA polymerase, claimed in United States Patent
No. 5,399,491.
     1.47 “TMA Nucleic Acid Assays” means Nucleic Acid Assays with respect to
which TMA is the sole method of amplification.

9



--------------------------------------------------------------------------------



 



     The words “hereof”, “herein” and “hereunder” and words of like import used
in this Settlement Agreement shall refer to this Settlement Agreement as a whole
and not to any particular provision of this Settlement Agreement. References to
Articles, Sections, Schedules and Exhibits are to Articles, Sections, Schedules
and Exhibits of this Settlement Agreement unless otherwise specified. All
Exhibits and Schedules attached hereto or referred to herein are hereby
incorporated in and made a part of this Settlement Agreement as if set forth in
full herein. Any capitalized term used in any Exhibit or Schedule but not
otherwise defined therein shall have the meaning given to such term in this
Settlement Agreement. Any singular term in this Settlement Agreement shall be
deemed to include the plural, and any plural term the singular. Whenever the
words “include”, “includes” or “including” are used in this Settlement
Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time. References to
any Person include the permitted successors and assigns of that Person. Any
reference to “days” means calendar days unless otherwise specified. This
Settlement Agreement shall not be construed as if prepared by one of the
Parties, but rather according to its fair meaning as a whole, as if all Parties
had prepared it. Nothing in this Settlement Agreement shall be construed as an
admission by any Party of any breach, liability or wrongdoing with respect to
the subject matter of the Actions.

10



--------------------------------------------------------------------------------



 



2.0 Execution and Delivery of Releases
     2.1 Contemporaneous with the execution and delivery of this Settlement
Agreement, Bayer, by its authorized representatives, shall have executed and
delivered to Gen-Probe a Release in the form attached hereto as Exhibit A, which
release shall be effective as of the Effective Date.
     2.2 Contemporaneous with the execution and delivery of this Settlement
Agreement, Gen-Probe, by its authorized representative, shall have executed and
delivered to Bayer a Release in the form attached hereto as Exhibit B, which
release shall be effective as of the Effective Date.
3.0 Sublicense Granted by Bayer to Gen-Probe
     Contemporaneous with the execution and delivery of this Settlement
Agreement, authorized representatives of Gen-Probe and Bayer HealthCare shall
have executed and delivered the Sublicense Agreement concerning the Chiron
Patents and Chiron IVD Know How attached hereto as Exhibit C (the “Sublicense
Agreement”).
4.0 Freedom to Operate Rights
     4.1 Gen-Probe hereby covenants not to sue Bayer, its Affiliates, officers,
directors, employees, distributors, representatives, attorneys, customers to the
extent of products acquired from Bayer and its Affiliates, suppliers to the
extent of products produced for Bayer, or their respective successors, heirs and
assigns, for infringement of existing and future patents of Gen-Probe or its
Affiliates, anywhere in the world, solely

11



--------------------------------------------------------------------------------



 



to the extent such infringement arises from the manufacture, use, import or sale
by, or for, Bayer of the Current Bayer NAD Products.
     4.2 Gen-Probe hereby covenants not to sue Bayer, its Affiliates, officers,
directors, employees, distributors, representatives, attorneys, customers to the
extent of products acquired from Bayer and its Affiliates, suppliers to the
extent of products produced for Bayer, or their respective successors, heirs and
assigns, for infringement of existing and future patents of Gen-Probe or its
Affiliates, anywhere in the world, solely to the extent such infringement arises
from the manufacture, use, import or sale by, or for, Bayer of Future Bayer bDNA
HIV, HBV, HCV Assays.
     4.3 Gen-Probe hereby covenants not to sue Bayer, its Affiliates, officers,
directors, employees, distributors, representatives, attorneys, customers to the
extent of products acquired from Bayer and its Affiliates, suppliers to the
extent of products produced for Bayer, or their respective successors, heirs and
assigns, for infringement of any claim within the Specific Gen-Probe Patent
Rights solely to the extent such infringement arises from the manufacture, use,
import or sale by, or for, Bayer of Future Bayer Other Nucleic Acid Assays.
     4.4 Bayer hereby covenants not to sue Gen-Probe, its Affiliates, officers,
directors, employees, distributors, representatives, attorneys, customers to the
extent of products acquired from Gen-Probe and its Affiliates, suppliers to the
extent of products produced for Gen-Probe, or their respective successors, heirs
and assigns, for infringement of existing and future patents of Bayer or its
Affiliates, anywhere in the

12



--------------------------------------------------------------------------------



 



world, (excluding the Chiron Patents) solely to the extent such infringement
arises from the manufacture, use, import or sale by, or for, Gen-Probe of the
TIGRIS Instrument.
     4.5 Bayer hereby covenants not to sue Gen-Probe, its Affiliates, officers,
directors, employees, distributors, representatives, attorneys, customers to the
extent of products acquired from Gen-Probe and its Affiliates, suppliers to the
extent of products produced for Gen-Probe, or their respective successors, heirs
and assigns, for infringement of any claim within the Specific Bayer Patent
Rights solely to the extent such infringement arises from the manufacture, use,
import or sale by, or for, Gen-Probe of Future Gen-Probe Instruments. Bayer
hereby represents and warrants that the Specific Bayer Patents constitute all of
the patents and patent applications applicable to the manufacture, use, import
or sale of the Current TIGRIS Instrument held by Bayer or any of its Affiliates
as of the Effective Date.
     4.6 The covenants not to sue granted under this Article 4: (a) shall apply
and extend to the Affiliates of Bayer and of Gen-Probe, as applicable, only so
long as such Persons retain their status as Affiliates of the relevant Party and
(b) subject to the termination of such covenants, as set forth in Section 4.7,
shall continue in full force and effect notwithstanding any alienation of the
subject patents by Bayer or Gen-Probe or their respective Affiliates, as
applicable.
     4.7 Not withstanding any other provision in this Agreement, the covenants
not to sue in favor of any Party under this Article 4 shall not extend to the
manufacture,

13



--------------------------------------------------------------------------------



 



use, import or sale by, or for, such Party (or such Party’s Affiliate) of
Excluded Third Party Products or components thereof.
     4.8 The covenants not to sue granted under this Article 4 shall continue in
full force and effect until the expiration of the last applicable patent to
expire.
5.0 Payments
     5.1 In partial consideration for the covenants not to sue granted under
Article 4, within fifteen (15) days of the Effective Date, Bayer shall pay to
Gen-Probe an initial, lump-sum, non-refundable license fee in the amount of five
million dollars ($5,000,000) by wire transfer of immediately available funds to
Gen-Probe’s account pursuant to the following instructions: Account number
4721117042, Wells Fargo Bank, San Diego, CA 92122, routing number 121000248.
     5.2 In the event that Bayer makes, has made, imports, or sells any Current
Bayer NAD Product, any Future Bayer bDNA HIV, HBV, HCV Assay or any Future Bayer
Other Nucleic Acid Assay on or after January 1, 2007 (“Bayer Royalty Event
No. 1”), then Bayer shall pay to Gen-Probe a one-time, lump-sum, non-refundable
license fee in the amount of ten million three hundred thousand dollars
($10,300,000) by wire transfer of immediately available funds to the account
notified by Gen-Probe to Bayer in writing. If such Royalty Event No. 1 occurs in
January 2007, such one-time license fee shall be paid by Bayer to Gen-Probe no
later than January 31, 2007. Bayer shall provide written notice to Gen-Probe
within five (5) business days of January 1, 2007 as to whether Bayer believes
the payment described in this Section 5.2 is due. If such Royalty

14



--------------------------------------------------------------------------------



 



Event No. 1 occurs after January 31, 2007, such one-time license fee shall be
paid by Bayer to Gen-Probe no later than one (1) month after such occurrence.
     5.3 In the event that Bayer makes, has made, imports, or sells any Current
Bayer NAD Product, any Future Bayer bDNA HIV, HBV, HCV Assay, or any Future
Bayer Other Nucleic Acid Assay on or after January 1, 2008 (“Royalty Event
No. 2”), then Bayer shall pay to Gen-Probe a one-time, lump-sum, non-refundable
royalty of sixteen million four hundred thousand dollars ($16,400,000) by wire
transfer of immediately available funds to the account notified by Gen-Probe to
Bayer in writing. If such Royalty Event No. 2 occurs in January 2008, such
one-time license fee shall be paid by Bayer to Gen-Probe no later than
January 31, 2008. Bayer shall provide written notice to Gen-Probe within five
(5) business days of January 1, 2008 as to whether Bayer believes the payment
described in this Section 5.3 is due. If such Royalty Event No. 2 occurs after
January 31, 2008, such one-time license fee shall be paid by Bayer to Gen-Probe
no later than one (1) month after such occurrence.
     5.4 No license fees, royalties or other payments, except for those
explicitly set forth in this Article 5, shall be payable by any Party in respect
of the covenants not to sue granted under Article 4.
6.0 Disposition of Actions
     6.1 Contemporaneous with the execution and delivery of this Settlement
Agreement and documents in the forms attached hereto as Exhibits A, B and C, the
Parties shall execute and, promptly thereafter, but in any event within two
(2) business

15



--------------------------------------------------------------------------------



 



days, file a stipulation of dismissal with prejudice of Gen-Probe’s claims and
Bayer HealthCare’s and Bayer Corp.’s counterclaims in California Action 565 in
the form attached hereto as Exhibit D.
     6.2 Contemporaneous with the execution and delivery of this Settlement
Agreement and documents in the forms attached hereto as Exhibits A, B and C, the
Parties shall execute and, promptly thereafter, but in any event within two
(2) business days, file a stipulation of dismissal with prejudice of Gen-Probe’s
claims and Bayer HealthCare’s and Bayer Corp.’s counterclaims in California
Action 1668 in the form attached hereto as Exhibit E.
     6.3 Contemporaneous with the execution and delivery of this Settlement
Agreement and documents in the forms attached hereto as Exhibits A, B and C, the
Parties shall execute and, promptly thereafter, but in any event within two
(2) business days, file a stipulation of dismissal with prejudice of Bayer’s
claims in the Massachusetts Action in the form attached hereto as Exhibit F.
     6.4 Contemporaneous with the execution and delivery of this Settlement
Agreement and documents in the forms attached hereto as Exhibits A, B and C, the
Parties shall execute and promptly thereafter, but in any event within two
(2) business days, file the Stipulated Final Award in the JAMS Arbitrations in
the form attached hereto as Exhibit G, which award shall be final, binding, and
not subject to appeal. The Parties agree that the term of Collaboration
Agreement, to the extent that such Collaboration Agreement concerns Clinical
Diagnostic Products and the Clinical

16



--------------------------------------------------------------------------------



 



Diagnostic Field (each as defined in the Collaboration Agreement) and to the
extent the Collaboration Agreement remains extant following entry of the
Stipulated Final Award, shall terminate as of October 1, 2010, absent any
subsequent event that may result in extension of the term or earlier
termination.
     6.5 Each Party shall bear the costs, expenses, and attorneys’ fees that it
has incurred arising from or related to any and all of the Actions and the legal
representation that it has received with respect thereto and with respect to the
preparation, negotiation and execution of this Settlement Agreement and the
ancillary agreements attached hereto. Without limiting the generality of the
foregoing, each Party (i) acknowledges and agrees that the award of litigation
expenses under the Interim Award dated June 24, 2005 under JAMS Arbitration 058
shall be deemed satisfied by the payment of the license fee by Bayer to
Gen-Probe pursuant to Section 5.1 and (ii) hereby retracts and irrevocably
waives its request for an award of fees and expenses associated with the
supplemental dispute regarding the determination of a reasonable royalty under
JAMS Arbitration 058.
     6.6 None of the Parties shall appeal or otherwise directly or indirectly
challenge any of the orders, awards or judgments in any of the Actions that may
result from the execution and filing of the stipulations of dismissal and final
awards contemplated by this Article 6.

17



--------------------------------------------------------------------------------



 



7.0 Supply Arrangement
     At the written request of Bayer delivered prior to July 1, 2008 (the “DTS
Supply Exercise Notice”), Gen-Probe shall supply or, if commercially viable,
permit its manufacturer to supply, Bayer, on commercially reasonable terms, with
one or more or all of the DTS Systems, as determined by Bayer, for sale and/or
distribution by Bayer for use with TMA Nucleic Acid Assays. Each of Bayer and
Gen-Probe will use its commercially reasonable best efforts to negotiate and
reduce the aforementioned commercially reasonable terms to a definitive written
agreement within ninety (90) days of Gen-Probe’s receipt of the DTS Supply
Exercise Notice.
8.0 Governing Law; Dispute Resolution
     8.1 This Settlement Agreement shall be governed by the laws of the State of
California, without giving effect to its principles or rules of conflict of laws
to the extent such principles or rules are not mandatorily applicable by statute
and would require or permit the application of the laws of another jurisdiction.
     8.2 Any dispute, controversy or claim in respect of the interpretation or
enforcement of the provisions of this Settlement Agreement or of the ancillary
agreements attached hereto, or in respect of the transactions contemplated
hereby or thereby, including inability of the Parties to reach a definitive
agreement pursuant to Article 7.0, (each, a “Dispute”) shall, if mutually
agreeable to the Parties, be finally settled by Alternative Dispute Resolution
(“ADR”) in accordance with the provisions set forth in Exhibit H. If such ADR
process is not mutually acceptable to the Parties

18



--------------------------------------------------------------------------------



 



with respect to a particular Dispute, then exclusive jurisdiction and venue to
resolve such Dispute shall be in the United States District Court for the
Southern District of California. Solely to the extent that the United States
District Court for the Southern District of California shall lawfully decline to
exercise jurisdiction, the Parties agree that any Dispute shall be finally
resolved by ADR in accordance with the provisions set forth in Exhibit H.
9.0 Mutual Representations and Warranties
     Without limiting any of the other representations, warranties and
undertakings made by the Parties under this Settlement Agreement, each of
Gen-Probe and Bayer hereby represents and warrants to one another that:
     (a) Each is duly organized and is a validly existing corporation or limited
liability company, as applicable, in good standing under the laws of its
respective jurisdiction of incorporation or organization, as applicable.
     (b) Each has the power and authority to execute and deliver this Settlement
Agreement and to perform its obligations hereunder.
     (c) This Settlement Agreement constitutes a valid and binding obligation of
such Party, enforceable against such Party in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by the principles governing the availability of equitable remedies.

19



--------------------------------------------------------------------------------



 



     (d) The execution and delivery this Settlement Agreement and the
performance of its obligations hereunder will not conflict with or result in a
default under any agreement or understanding or any judgment, award, order,
writ, injunction or decree of any court, governmental body or arbitrator to
which such Party or any of its Affiliates is a party or by which it or any of
its Affiliates is bound.
     (e) There is no action, suit, dispute or governmental, administrative,
arbitration or regulatory proceeding pending or, to the best of such Party’s
knowledge, threatened against or relating to such Party which, in any case,
could prevent such Party from carrying out its obligations under this Settlement
Agreement.
     (f) Each of the representations and warranties made by such Party in the
ancillary agreements attached hereto as exhibits is true and correct.
10.0 Advice of Counsel
     The Parties acknowledge that they have been represented by counsel of their
choice throughout the negotiation and preparation of this Settlement Agreement,
that they are entering into this Settlement Agreement willingly and voluntarily,
and that they have reviewed and fully understand the terms, conditions, and
obligations imposed by this Settlement Agreement.

20



--------------------------------------------------------------------------------



 



11.0 Integration
     This Settlement Agreement is intended by the Parties as a final expression
of their agreement and as a complete and exclusive statement of its terms. This
Settlement Agreement, including the recitals set forth herein and the ancillary
agreements attached hereto as exhibits, constitutes the entire and only
agreement and understanding between the Parties and supersedes any and all prior
discussions, negotiations and/or agreements, whether oral or in writing, among
the Parties relating to the settlement of the Actions, including the Short
Form Settlement Agreement.
12.0 Counterparts
     This Settlement Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original, but all of which together will
constitute one and the same instrument.
13.0 Headings
     All article and section captions or titles are inserted herein for the
reference of the Parties only and are without contractual significance or
effect.
(Remainder of page intentionally left blank.)

21



--------------------------------------------------------------------------------



 



14.0 Severability
     If any term or other provision of this Settlement Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, conditions and provisions of this Settlement Agreement shall
nevertheless remain unaffected, in full force and effect. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Settlement Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Settlement Agreement be consummated as
originally contemplated to the fullest extent possible.
15.0 No Other Representations
     Other than as explicitly set forth herein the Parties acknowledge and agree
that no representations, statements, covenants, promises, inducements or
warranties have been offered or made in exchange for entering into this
Settlement Agreement.
16.0 Confidentiality
     16.1 The Parties acknowledge and agree that the terms and conditions of
this Settlement Agreement and, subject to the terms and conditions set forth
therein, the ancillary agreements attached hereto are confidential. Subject to
Article 22 below, the Parties agree not to disclose any term or condition of
this Settlement Agreement or any ancillary agreement attached hereto to any
Third Party. Notwithstanding the foregoing

22



--------------------------------------------------------------------------------



 



sentence, the obligations of confidentiality under this Article 16 shall not
apply to information or material:
     (a) which is required to be disclosed by subpoena, order or other
requirement of a court, administrative agency, or other governmental body;
provided that the Party required to disclose has provided reasonable advance
notice to allow the other Party the opportunity to seek a protective order or
otherwise contest, prevent or limit such disclosure; and provided, further, that
the confidentiality and non-use obligations set forth in this Article 16 shall
continue to be fully applicable to any information or material disclosed
pursuant to this Section 16.1(a) except solely with respect to the required
disclosure as described above; or
     (b) which is provided in connection with due diligence related to a
possible acquisition, merger, consolidation, sale of stock, sale of significant
assets or similar transaction by either Party; provided that the recipient(s)
are bound by satisfactory confidentiality obligations in favor of the
non-disclosing Party but which are no less restrictive than those contained in
this Settlement Agreement; or
     (c) which is required to be disclosed in order to comply with any
applicable laws, rules or regulations, including the rules of any stock exchange
on which such Party’s securities are traded; provided that the disclosing Party
shall use commercially reasonable efforts to provide reasonable advanced notice

23



--------------------------------------------------------------------------------



 



to allow the other Party the opportunity to comment as to the nature and extent
of such disclosure and, consistent with its obligations under applicable laws,
rules or regulations, the disclosing Party shall reasonably consider such
comments.
     16.2 The terms of this Article 16 shall survive for a period of five
(5) years after the expiration or earlier termination of the Sublicense
Agreement.
17.0 Further Assurances
     The Parties shall perform all legally proper acts and execute all documents
as are reasonably necessary to carry out the intent of this Settlement
Agreement.
18.0 No Waiver
     This Settlement Agreement may not be waived, altered, extended, or modified
except by written agreement of the Parties.
19.0 Binding Effect
     19.1 Except as otherwise expressly provided in this Article 19, this
Settlement Agreement, and the rights and obligations of the Parties hereunder,
shall not be assignable or transferable, in whole or in part, whether by
operation of law or otherwise, by any Party without the prior written consent of
the other Parties, and any purported transfer or assignment by any Party in
violation of this Article 19 shall constitute a material breach of this
Settlement Agreement and shall be null and void ab initio.
     19.2 Notwithstanding Section 19.1:

24



--------------------------------------------------------------------------------



 



     (a) Bayer shall have the right to assign or transfer this Settlement
Agreement, whether by operation of law or otherwise, to (i) any Affiliate of
Bayer or (ii) any Third Party that acquires all of the business and operations
of Bayer relating to In Vitro Diagnostics; provided, however, that such
assignment or transfer is permitted under the terms of the Chiron License
Agreement without terminating or otherwise adversely affecting the sublicense
rights and/or options granted under the Sublicense Agreement; and provided,
further, that such Affiliate or Third Party executes an assignment and
assumption agreement in form and substance reasonably acceptable to Gen-Probe
affirming its agreement to be bound by the terms and conditions of this
Settlement Agreement.
     (b) Gen-Probe shall have the right to assign or transfer this Settlement
Agreement, whether by operation of law or otherwise, to (i) any Affiliate(s) of
Gen-Probe or (ii) any Third Part(ies) that acquire all of the business and
operations of Gen-Probe relating to Blood Screening and/or In Vitro Diagnostics;
provided, however, that such Affiliate(s) or Third Part(ies) execute an
assignment and assumption agreement in form and substance reasonably acceptable
to Bayer affirming their agreement to be bound by the terms and conditions of
this Settlement Agreement.
     19.3 This Settlement Agreement shall be binding upon and inure to the
benefit of the Parties and their respective permitted successors and assigns.
Notwithstanding anything to the contrary contained herein, in the event that
Bayer or Gen-Probe assigns

25



--------------------------------------------------------------------------------



 



or transfers its rights and obligations to a Third Party in accordance with this
Agreement, then immediately following such assignment or transfer such Party’s
rights and obligations under this Agreement shall terminate and all rights and
obligations hereunder shall be vested solely in such Third Party assignee or
transferee; provided that, in the case of Gen-Probe, if such transfer or
assignment should relate solely to either (a) the business and operations of
Gen-Probe relating to Blood Screening or (b) the business and operations of
Gen-Probe relating to In Vitro Diagnostics, then Gen-Probe shall continue to
enjoy the rights granted, and to bear the obligations undertaken, under this
Agreement with respect to that portion of its business and operations that was
not so transferred or assigned. For the avoidance of doubt, if this Agreement
shall be assigned or transferred by either Bayer HealthCare or Bayer Corp. to a
Third Party that acquires all of the business and operations of Bayer relating
to In Vitro Diagnostics pursuant to Section 19.2(a)(ii) above, then immediately
following such assignment or transfer all of Bayer HealthCare’s and Bayer
Corp.’s rights and obligations under this Agreement shall terminate.
20.0 No Third-Party Beneficiaries
     This Settlement Agreement shall not confer any rights or remedies upon any
Person other than the Parties and their respective permitted successors and
assigns.
21.0 Notices
     Any notice required or permitted to be given under this Settlement
Agreement shall be in writing and delivered in accordance with this Article 21.
A notice shall be

26



--------------------------------------------------------------------------------



 



considered served two (2) days after it is deposited in the national postal
system in a sealed envelope with sufficient postage affixed, or with a national
overnight courier service that offers proof of delivery, and addressed to the
Party to whom such notice is directed at the appropriate address given below (or
to such other address as the applicable Party shall notify to the other in
accordance with this Article 21):

         
 
  (a) If to Bayer:   Bayer HealthCare LLC
 
      Diagnostics Division
 
      511 Benedict Avenue
 
      Tarrytown, New York 10591
 
      Attention: Law & Patents
 
       
 
  (b) If to Gen-Probe:   Gen-Probe Incorporated
 
      10210 Genetic Center Drive
 
      San Diego, California 92121-4362
 
      Attention: General Counsel

22. Press Release
     Subject to Section 16.1, no Party shall make issue any further press
release regarding this Settlement Agreement, the ancillary agreements attached
hereto or the transactions contemplated hereby or thereby, without the prior
consent of the other Party, such consent not to be unreasonably withheld.
(Remainder of page intentionally left blank.)

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Bayer and Gen-Probe state that they have read this
Settlement Agreement, have consulted with their counsel about it, and fully
understand and accept its terms in their entirety and without reservation.

                  BAYER HEALTHCARE LLC       GEN-PROBE INCORPORATED
 
               
By:
  /s/ Anthony P. Bihl, III       By:   /s/ Henry L. Nordhoff
 
               
 
  Anthony P. Bihl, III           Henry L. Nordhoff
Title:
  President, Diagnostics Division       Title:   President and CEO
 
                Date: August 2, 2006       Date: August 1, 2006

              BAYER CORPORATION        
 
           
By:
  /s/ George J. Lykos        
 
 
 
         
Title:
  Sr. VP, Chief Legal Officer        
 
 
 
         

Date: August 4, 2006

28



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS

     
Schedule 1
  Chiron US Patents
 
   
Schedule 2
  Current Bayer NAD Products
 
   
Schedule 3
  Specific Bayer Patents
 
   
Schedule 4
  Specific Gen-Probe Patents
 
   
Exhibit A
  Release by Bayer
 
   
Exhibit B
  Release by Gen-Probe
 
   
Exhibit C
  Sublicense Agreement
 
   
Exhibit D
  Stipulation of Dismissal of California Action 565
 
   
Exhibit E
  Stipulation of Dismissal of California Action 1668
 
   
Exhibit F
  Stipulation of Dismissal of Massachusetts Action
 
   
Exhibit G
  Final Award in JAMS Arbitrations
 
   
Exhibit H
  Alternative Dispute Resolution

 



--------------------------------------------------------------------------------



 



Schedule 1
Chiron US Patents

              Inventors   US Patent No   Patent Date
Houghton, et al.
    5,714,596     02-03-98
“
    6,074,816     06-13-00
“
    5,712,088     01-27-98
“
    5,863,719     01-26-99
Miyamura, et al.
    5,372,928     12-13-94
“
    5,959,092     09-28-99
Cha, et al.
    6,071,693     06-06-00
Chien, et al.
    6,416,944     07-09-00
Weiner
    5,851,759     12-22-98
Luciw, et al.
    6,531,276     03-11-03

 



--------------------------------------------------------------------------------



 



Schedule 2
Current Bayer NAD Products
VERSANTâ bDNA Products
HCV 3.0 test
HCV 2.0 test
HIV 3.0 test
HIV 2.0 test
HBV 3.0 test
HBV 1.0 test
System 340 instrument system
440 Instrument system, solely for use with bDNA Nucleic Acid Assays
VERSANTâ LIPA Products
LIPA 1.0 test
LIPA 2.0 test
AutoLIPA instrument system
TRUGENEâ Genotyping Products
HIV test
HCV test
HBV test
Genotyping instrument system
Quantigene Products
bDNA signal amplification components and software

 



--------------------------------------------------------------------------------



 



Schedule 3
Specific Bayer Patents
U.S. Patent No. 6,436,349 “FLUID HANDLING APPARATUS FOR AN AUTOMATED ANALYZER,”
Carey et al., issued August 29, 2002.
U.S. Patent Application No. 10/868,579, “FLUID HANDLING APPARATUS FOR AN
AUTOMATED ANALYZER,” Carey et al., filed June 15, 2004 (published as US
2006-0013729 without new apparatus claims).
U.S. Patent Application No. 11/200,905, “AUTOMATED METHOD FOR USE BY A CLINICAL
ANALYZER,” Carey et al., filed August 10, 2005 (published as US 2005-0266570 A1
without new method claims).

 



--------------------------------------------------------------------------------



 



Schedule 4
Specific Gen-Probe Patents
U.S. Patent No. 5,955,261 to Kohne
U.S. Patent No. 5,451,503 to Hogan et al.
U.S. Patent No. 5,424,413 to Hogan et al.
U.S. Patent No. 5,030,557 to Hogan et al.

 



--------------------------------------------------------------------------------



 



Exhibit A
Release by Bayer

 



--------------------------------------------------------------------------------



 



RELEASE
     In consideration of the mutual promises and covenants contained in the
Settlement Agreement among Bayer Corporation, Bayer HealthCare LLC and Gen-Probe
Incorporated (the “Settlement Agreement”), to which this Release is attached as
an exhibit, and the ancillary agreements executed and delivered pursuant
thereto, together with other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Bayer Corporation and Bayer
HealthCare LLC, (collectively the “RELEASORS”), hereby remise, release and
forever discharge, effective as of the date hereof, Gen-Probe Incorporated and
its Affiliates, officers, directors, employees, distributors, representatives,
attorneys, customers to the extent of products acquired from Gen-Probe and its
Affiliates, suppliers to the extent of products produced for Gen-Probe, or their
respective successors, heirs and assigns, (collectively the “RELEASEES”), of and
from all debts, actions, causes of action, suits, accounts, covenants,
contracts, agreements and damages, and any and all claims, demands, and
liabilities whatsoever, of every name and nature, both at law and in equity
related to the foregoing (collectively, the “Claims”), which the RELEASORS now
have or ever had against the RELEASEES, from the beginning of time to the date
of this Release, arising out of, related to, or connected with any infringement
of existing patents of Bayer Corporation or Bayer HealthCare LLC (but
specifically excluding the Chiron Patents, as defined in the Settlement
Agreement) with respect to the manufacture, use, import,

1



--------------------------------------------------------------------------------



 



offer for sale or sale, in each case, prior to the date hereof, of the TIGRIS®
automated instrument system of Gen-Probe, as manufactured, used, imported and
sold by Gen-Probe as of or prior to the Effective Date. Notwithstanding the
preceding sentence, nothing contained herein shall remise, release or discharge
any Claim of RELEASORS arising out of, related to or connected with the
Settlement Agreement, the schedules and exhibits attached thereto and/or the
ancillary agreements executed and delivered pursuant thereto, and/or the
transactions contemplated by any of the foregoing.
     The RELEASORS EXPRESSLY UNDERSTAND that California Civil Code Section 1542
provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542 ARE HEREBY EXPRESSLY WAIVED
BY RELEASORS to the fullest extent that they may waive all such rights and
benefits, if any, of such provisions pertaining to the specific claims released
herein. In addition, RELEASORS hereby waive, to the same extent set forth in the
immediately preceding sentence, any provision comparable to California Civil
Code Section 1542 in any other jurisdiction, if in any way applicable, and
RELEASORS hereby acknowledge that these waivers are an essential and material
term of this Release.

2



--------------------------------------------------------------------------------



 



     In connection with such waiver, RELEASORS acknowledge that they have been
advised of and have considered the possibility that they may not now fully know
the number or magnitude of all the Claims that they may have against the
RELEASEES with respect to the matters released herein, and that they may
hereafter discover Claims presently unknown or unsuspected, or facts in addition
to or different from those that they now know or believe to be true, with
respect to the matters released herein. Nevertheless, it is the intention of the
RELEASORS, through this Release, fully, finally, and forever to settle and
release all Claims, to the extent set forth herein, which may exist, or
heretofore have existed against the RELEASEES, and agree that, with respect to
the Claims released herein, this Release is a full and final release. In
executing this Release, the undersigned acknowledges and agrees that it is
acting fully and freely upon its own investigation and knowledge and is
voluntarily executing this document of its own free will.
     By executing this Release, the undersigned agrees and acknowledges that its
representatives have read this document with care and with the advice of
counsel, and that, except as set forth in the Settlement Agreement, the exhibits
and schedules attached thereto and/or the ancillary agreements executed and
delivered pursuant thereto, no representation of fact or opinion has been made
to the undersigned by anyone which has induced the undersigned in any manner to
execute this Release.

3



--------------------------------------------------------------------------------



 



     This Release shall be governed by the laws of the State of California,
without giving effect to is principles or rules of conflict of laws to the
extent such principles or rules are not mandatorily applicable by statute and
would require or permit the application of the laws of another jurisdiction.
     IN WITNESS HEREOF, the undersigned caused this release to be executed by
its duly authorized representative this 1st day of August, 2006.

          BAYER CORPORATION    
 
       
By:
  George J. Lykos    
 
 
 
   
Title:
  Sr. VP, Chief Legal Officer    
 
 
 
   
 
        BAYER HEALTHCARE LLC    
 
       
By:
  /s/ Anthony P. Bihl, III    
 
 
 
   
Title:
  President    
 
 
 
   

4



--------------------------------------------------------------------------------



 



Exhibit B
Release by Gen-Probe

1



--------------------------------------------------------------------------------



 



RELEASE
     In consideration of the mutual promises and covenants contained in the
Settlement Agreement among Bayer Corporation, Bayer HealthCare LLC and Gen-Probe
Incorporated (the “Settlement Agreement”), to which this Release is attached as
an exhibit, and the ancillary agreements executed and delivered pursuant
thereto, together with other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Gen-Probe Incorporated (the
“RELEASOR”), hereby remise, release and forever discharge, effective as of the
date hereof, Bayer Corporation and Bayer HealthCare LLC (collectively “Bayer”)
and their Affiliates, officers, directors, employees, distributors,
representatives, attorneys, customers to the extent of products acquired from
Bayer and its Affiliates, suppliers to the extent of products produced for
Bayer,, or their respective successors, heirs and assigns, (collectively the
“RELEASEES”), of and from all debts, actions, causes of action, suits, accounts,
covenants, contracts, agreements and damages, and any and all claims, demands,
and liabilities whatsoever, of every name and nature, both at law and in equity
related to the foregoing (collectively, the “Claims”), which the RELEASOR now
has or ever had against the RELEASEES, from the beginning of time to the date of
this Release, arising out of, related to, or connected with any infringement of
existing patents of Gen-Probe with respect to the manufacture, use, import,
offer for sale or sale, in each case, prior to the date hereof, of the Current
Bayer NAD Products (as defined in the Settlement

 



--------------------------------------------------------------------------------



 



Agreement). Notwithstanding the preceding sentence, nothing contained herein
shall remise, release or discharge any Claim of RELEASOR arising out of, related
to or connected with the Settlement Agreement, the schedules and exhibits
attached thereto and/or the ancillary agreements executed and delivered pursuant
thereto, and/or the transactions contemplated by any of the foregoing. Nothing
herein shall be deemed a release of Chiron Corporation or any of its
subsidiaries, divisions, Affiliates, corporate parents, joint ventures,
partnerships, limited partnerships, predecessors, successor and assigns (other
than Bayer HealthCare LLC, as set forth herein) or any director, officer,
general partner, limited partner, employee, servant, agent or representative of
the foregoing.
     The RELEASOR EXPRESSLY UNDERSTANDS that California Civil Code Section 1542
provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542 ARE HEREBY EXPRESSLY WAIVED
BY RELEASOR to the fullest extent that they may waive all such rights and
benefits, if any, of such provisions pertaining to the specific claims released
herein. In addition, RELEASOR hereby waives, to the same extent set forth in the
immediately preceding sentence, any provision comparable to California Civil
Code

2



--------------------------------------------------------------------------------



 



Section 1542 in any other jurisdiction, if in any way applicable, and RELEASOR
hereby acknowledges that these waivers are an essential and material term of
this Release.
     In connection with such waiver, RELEASOR acknowledges that it has been
advised of and have considered the possibility that they may not now fully know
the number or magnitude of all the Claims that it may have against the RELEASEES
with respect to the matters released herein, and that they may hereafter
discover Claims presently unknown or unsuspected, or facts in addition to or
different from those that they now know or believe to be true, with respect to
the matters released herein. Nevertheless, it is the intention of the RELEASOR,
through this Release, fully, finally, and forever to settle and release all
Claims, to the extent set forth herein, which may exist, or heretofore have
existed against the RELEASEES, and agree that, with respect to the Claims
released herein, this Release is a full and final release. In executing this
Release, the undersigned acknowledges and agrees that it is acting fully and
freely upon its own investigation and knowledge and is voluntarily executing
this document of its own free will.
     By executing this Release, the undersigned agrees and acknowledges that its
representatives have read this document with care and with the advice of
counsel, and that, except as set forth in the Settlement Agreement, the exhibits
and schedules attached thereto and/or the ancillary agreements executed and
delivered pursuant

3



--------------------------------------------------------------------------------



 



thereto, no representation of fact or opinion has been made to the undersigned
by anyone which has induced the undersigned in any manner to execute this
Release.
     This Release shall be governed by the laws of the State of California,
without giving effect to is principles or rules of conflict of laws to the
extent such principles or rules are not mandatorily applicable by statute and
would require or permit the application of the laws of another jurisdiction.
     IN WITNESS HEREOF, the undersigned caused this release to be executed by
its duly authorized representative this 1st day of August, 2006.

          GEN-PROBE INCORPORATED    
 
       
By:
  /s/ Henry L. Nordhoff    
 
 
 
   
Title:
  CEO    
 
 
 
   

4



--------------------------------------------------------------------------------



 



Exhibit C
Sublicense Agreement

 



--------------------------------------------------------------------------------



 



Sublicense Agreement
     This Sublicense Agreement is made and entered into as of this 1st day of
August, 2006 (the “Effective Date”), by and between Bayer HealthCare LLC
(“Bayer”), a Delaware limited liability company and the successor-in-interest to
Chiron Diagnostics Corporation (“CDC”), acting through its Diagnostics Division
and having a principal place of business at 511 Benedict Avenue, Tarrytown, New
York, and Gen-Probe Incorporated (“Gen-Probe”), a Delaware corporation whose
principal place of business is 10210 Genetic Center Drive, San Diego,
California. Each of Bayer and Gen-Probe are sometimes referred to herein,
individually, as a “Party” and, together, as the “Parties.”
     WHEREAS, Bayer is a licensee of certain patent rights and know-how
belonging to Chiron Corporation (together with Chiron Corporation’s successors
and assigns, “Chiron”) relating to hepatitis C virus (“HCV”) and human
immunodeficiency virus (“HIV”) (the “Chiron Patents” and “Chiron IVD Know-How”,
as defined below);
     WHEREAS, on June 15, 2006, Bayer and Gen-Probe entered into a Short
Form Settlement Agreement (the “Short Form Settlement Agreement”) pursuant to
which the Parties agreed to resolve (a) the two consolidated arbitration
proceedings conducted by the Judicial Arbitration and Mediation Service
(JAMS) in Orange County, California, (JAMS Ref. Nos. 1240015058 & 1100045987)
(collectively, the “Arbitrations”), (b) the patent litigation pending in the
United States District Court for the Southern District of California (Civil
Action Nos. 04 CV-565 and 05 CV-1668), and (c) the litigation pending in the
United States District Court for the District of Massachusetts (Civil Action
No. 05-12084-RCL).

-1-



--------------------------------------------------------------------------------



 



     WHEREAS, the Arbitrations resulted in an Interim Arbitrator’s Opinion and
Award dated June 24, 2005 (the “Interim Award”), and an Award Following
Supplemental Hearing Related to Royalty Issues, dated March 3, 2006 (the
“Supplemental Award”), which, in part, found that Gen-Probe is entitled to a
sublicense under the Chiron Patents limited to certain products and for a
limited period of time;
     WHEREAS, the Short Form Settlement Agreement provides that the Arbitrations
be concluded with a stipulated final award that adopts and incorporates the
Interim Award, the Supplemental Award, and, by reference, the terms of a written
license agreement to be agreed upon by the Parties with respect to standard
licensing arrangements not otherwise covered by the Interim Award and the
Supplemental Award;
     WHEREAS, the Short Form Settlement Agreement provides for the voluntary
grant by Bayer to Gen-Probe of certain additional sublicense rights under the
Chiron Patents (as defined below) relating to certain future instrument
platforms and to certain extended periods of time;
     WHEREAS, simultaneously with the execution of this Sublicense Agreement the
Parties are entering into a definitive written Settlement Agreement (the
“Definitive Settlement Agreement”) as to which this Sublicense Agreement will be
appended; and
     WHEREAS, the Parties now desire to enter into a definitive written
sublicense agreement in accordance with and giving effect to the foregoing.
     NOW, THEREFORE, in exchange for the mutual promises and covenants contained
herein and other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, and intending to be legally bound, the Parties
agree as follows:

-2-



--------------------------------------------------------------------------------



 



ARTICLE 1 – DEFINITIONS
     1.1 “Affiliate” means an entity that, directly or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control
with, a specified entity. For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as applied to any entity, means: (a) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of that entity, whether through the ownership of voting
securities or by contract or otherwise; and (b) the ownership of at least fifty
percent (50%) of the voting securities of that entity.
     1.2 “Arbitrations” has the meaning assigned in the recitals.

     1.3 “Bayer” has the meaning assigned in the preamble.
     1.4 “Blood Screening” means: (i) the screening of blood, plasma or blood
components intended for transfusion or for use in blood products (e.g.,
immunoglobulins), and (ii) the screening of any biological materials intended
for transfusion or transplantation, in each case from any donor, including
autologous donors.
     1.5 “CDC” has the meaning assigned in the preamble.

     1.6 “Chiron” has the meaning assigned in the recitals.
     1.7 “Chiron IVD Know-How” means any and all know-how that relates to
End-Point TMA Qualitative Assays for HCV and/or HIV and that was owned or
controlled by Chiron as of the effective date of the Chiron License Agreement
and was licensed to Bayer pursuant to the Chiron License Agreement.

-3-



--------------------------------------------------------------------------------



 



     1.8 “Chiron License Agreement” means that certain Cross-License Agreement
by and between Chiron and CDC, as predecessor-in-interest of Bayer, effective as
of November 30, 1998, as amended June 30, 2005, and as amended from time to time
hereafter.
     1.9 “Chiron Patents” means all existing and future HCV and HIV patents and
patent applications (or any patents issued thereon) related to the Field as to
which Bayer, and/or any of its Affiliates, has acquired license rights with the
right to sublicense pursuant to the Chiron License Agreement as of the Effective
Date, including, without limitation, those United States patents listed in
Schedule 1 attached hereto and made a part hereof.
     1.10 “Collaboration Agreement” has the meaning assigned in Section 2.6.
     1.11 “Collaboration Licensed Product” has the meaning assigned in
Section 2.6.
     1.12 “Combination Product” has the meaning assigned in Section 1.34.
     1.13 “Confidential Matter” has the meaning assigned in Section 6.1.
     1.14 “Earned Royalties” has the meaning assigned in Schedule 2.
     1.15 “Effective Date” has the meaning assigned in the preamble.
     1.16 “End-Point TMA Assay” means a TMA Nucleic Acid Assay that utilizes
chemiluminesence (and not fluoresence) to provide an end-point result following
the completion of the amplification process, and is not designed or intended to
provide any kinetic or “real-time” results.
     1.17 “End-Point TMA Qualitative Assay” means an End-Point TMA Assay which:
(a) detects or measures the presence of a target nucleic acid in an analyzed
sample; (b) is not designed or intended to, and does not, determine the quantity
of target nucleic acid in the analyzed sample; and (c) is not, by itself,
through a single use, capable of being used as a genotyping or resistance assay.

-4-



--------------------------------------------------------------------------------



 



     1.18 “Field” means In Vitro Diagnostics.
     1.19 “First Commercial Sale” means the date of first sale of a Licensed
Product by Gen-Probe or its Affiliates anywhere in the world in the ordinary
course of business to a Third Party.
     1.20 “Gen-Probe Existing Semi-Automated Instrumentation” means (a) the
LEADER® Systems manufactured, used, imported, or sold by Gen-Probe as of the
Effective Date (i.e., the LEADER HC+ System, the LEADER 450i System, and the
LEADER 50i System) and (b) the DTS® Systems manufactured, used, imported, or
sold by Gen-Probe as of the Effective Date (i.e., the DTS 400 System, the DTS
800 System, and the DTS 1600 System), but specifically excluding the TIGRIS
Instrument System.
     1.21 “Gen-Probe Future Instrumentation” means any and all manual,
semi-automated, or fully-automated instrument systems for performing End-Point
TMA Assays first brought to market by Gen-Probe during the term hereof, but
specifically excluding the TIGRIS Instrument System.
     1.22 “HCV” means hepatitis C virus.
     1.23 “HIV” means human immunodeficiency virus.
     1.24 “In Vitro Diagnostics” means the in vitro testing of human specimens
for the purpose of diagnosis, prognosis, or monitoring the progress of disease
or monitoring the effect of treatment of disease, in the human from whom the
specimens were taken, but excluding Blood Screening.
     1.25 “Indemnified Party” has the meaning assigned in Section 5.6(d).
     1.26 “Indemnifying Party” has the meaning assigned in Section 5.6(d).
     1.27 “Interim Award” has the meaning assigned in the recitals.

-5-



--------------------------------------------------------------------------------



 



     1.28 “Licensed Patent Rights” means: (1) the Chiron Patents and any
divisions, extensions, renewals, reissues, reexamination certificates and
continuations of such patents and patent applications; and (2) any patents and
patent applications claiming HCV and/or HIV nucleic acid sequences which are
based on inventions conceived by Chiron or its Affiliates on or before October
10, 2000 and which fall within the scope of the claims of any Chiron Patent,
together with any patent applications claiming such invention (or any patent
issued thereon) and any divisions, extensions, renewals, reissues, reexamination
certificates and continuations thereof; and (3) any and all foreign or United
States patent equivalents, as applicable, of the foregoing rights described in
this subsection.
     1.29 “Licensed Product(s) for Existing Instrumentation” means the following
products, individually or collectively as the context may require, but only to
the extent that Gen-Probe has been granted license rights pursuant to
Section 2.1 below or has exercised the option granted under Section 2.3 below:
          (a) Gen-Probe End-Point TMA Qualitative Assays directed to HCV, and

          (b) Gen-Probe End-Point TMA Qualitative Assays directed to HIV, but
limited to such assays that are designed, packaged, labeled, promoted and sold
for use on Gen-Probe Existing Semi-Automated Instrumentation and specifically
excluding any such assays if sold for use or used on the TIGRIS Instrument
System.
     1.30 “Licensed Product(s) for Future Instrumentation” means the following
products, individually or collectively as the context may require, but only to
the extent that Gen-Probe has been granted license rights pursuant to
Section 2.2 below or has exercised the option granted under Section 2.3 below:
          (a) Gen-Probe End-Point TMA Qualitative Assays for HCV, and

-6-



--------------------------------------------------------------------------------



 



          (b) Gen-Probe End-Point TMA Qualitative Assays for HIV, but limited to
such assays that are designed, packaged, labeled, promoted and sold for use on
Gen-Probe Future Instrumentation and specifically excluding any such assays if
sold for use or used on the TIGRIS Instrument System.
     1.31 “Licensed Product(s)” means, individually or collectively as the
context may require, Licensed Product(s) for Existing Instrumentation and
Licensed Product(s) for Future Instrumentation.
     1.32 “Losses” has the meaning assigned in Section 5.6(a).
     1.33 “Minimum Royalties” has the meaning assigned in Schedule 2.
     1.34 “Net Sales” means the amount billed or invoiced for Licensed Products
sold less all of the following items to the extent applicable:

  i)   Discounts actually allowed and taken;     ii)   Amounts repaid or
credited by reason of rejection or return;     iii)   To the extent separately
stated on purchase orders, invoices or other documents of sale, taxes levied on
and/or other governmental charges made as to production, or transportation or
insurance charges;     iv)   The reasonable value of the instrument, instrument
financing, consumables other than the products in question, and service
components of an operating or capital lease for instrumentation on which the
products are used, for which the charges are included in the price of the
products purchased by the lessee, provided that the methods for determining such
values shall be proposed by Gen-Probe and subject to Bayer’s written consent,
not to be unreasonably withheld, conditioned or delayed;     v)   Charges for
freight handling and transportation paid by the selling entity; and     vi)  
Sales, use and value-added taxes and other similar taxes incurred and separately
stated on invoices.

     Net Sales shall include all sales to Third Parties including sales to
Authorized Distributors in countries where, due to regulatory constraints and/or
market practice,

-7-



--------------------------------------------------------------------------------



 



substantially all sales of the relevant Licensed Product and competitive Third
Party products are made through Authorized Distributors (as defined below),
provided that Gen-Probe shall calculate Net Sales at one hundred thirty percent
(130%) of the transfer price to an Authorized Distributor or such lesser
percentage as reflects reasonably the distributor mark-ups prevailing generally
in the relevant country.
     For clarity of understanding, Net Sales shall not include any Licensed
Product furnished to Third Parties for which no payment is received, such as
experimental, test market, promotional or other free goods. On the other hand,
Net Sales shall include any Licensed Product furnished in return for payment,
whether or not such product is for commercial, research or other use. For
clarity of understanding, Minimum Royalties (as defined in Schedule 2 attached
hereto) shall apply to each Unit of Licensed Product shipped to a Third Party
customer for any purpose, except for Units supplied to such Third Party
customers at no charge: (i) for use in Gen-Probe’s preclinical or clinical
trials; or (ii) for testing, quality control or evaluation purposes. Without
limiting the foregoing, Licensed Products furnished to Third Parties at price
discounts, including without limitation free goods furnished as part of sales
promotions, shall be subject to Minimum Royalties. A sale shall be deemed to
have been made and Earned Royalties (as defined in Schedule 2 attached hereto)
or Minimum Royalties incurred (except as specifically set forth in this
Section 1.34) when the Licensed Product is shipped to the Third Party; provided
that where an invoice is issued, the obligations to pay Earned Royalties and
Minimum Royalties hereunder shall arise on the invoice date. Sales to or between
Affiliates shall not be included in Net Sales.
     In the event that a Licensed Product subject to royalties hereunder is sold
in combination with another product or active component, other than
instrumentation covered under Section

-8-



--------------------------------------------------------------------------------



 



1.34(iv) above, for a single price (a “Combination Product”), Net Sales from
sales of a Combination Product, for purposes of calculating royalties due under
this Agreement, shall be calculated by multiplying the Net Sales of that
Combination Product by the fraction A/(A+B), where A is the average per unit
selling price in the country of sale, during the applicable reporting period, of
the Licensed Product subject to royalties hereunder if sold separately in the
country of sale and B is the average per unit selling price in the country of
sale, during the applicable reporting period, of the other product(s) or
component(s) sold separately in the country of sale. In the event that no such
separate sales are made, Net Sales, for purposes of determining royalty payments
on such Combination Products, shall be a reasonable apportionment of the gross
amount invoiced therefor based upon the relative contribution of the Licensed
Product subject to royalties hereunder to the price of the Combination Product.
Such apportionment shall be determined by Gen-Probe based upon its past practice
and experience, and shall be subject to Bayer’s written consent, which shall not
be unreasonably withheld, conditioned or delayed.
     1.35 “Nucleic Acid Assay” means an assay for the detection or
quantification of nucleic acid sequences.
     1.36 “Party” and “Parties” have the meanings assigned in the preamble.
     1.37 “Short Form Settlement Agreement” has the meaning assigned in the
recitals.
     1.38 “Supplemental Award” has the meaning assigned in the recitals.
     1.39 “Third Party” means any entity or entities other than Bayer and
Gen-Probe or their Affiliates. For purposes hereof, Authorized Distributors
shall be considered Third Parties unless the specific circumstances indicate
otherwise.

-9-



--------------------------------------------------------------------------------



 



     1.40 “TIGRIS Instrument System” means the TIGRIS® automated instrument
system for use with End-Point TMA Assays, as manufactured, used, imported and
sold by or for Gen-Probe as of the Effective Date (the “Current TIGRIS
Instrument”) and any modification, release, revision, update or enhancement
thereto, solely as such modification, release, revision, update or enhancement
does not materially modify the basic construction, basic operation or basic
performance of the Current TIGRIS Instrument. For the avoidance of doubt, TIGRIS
Instrument does not include any instrument system for use with nucleic acid
assays that provide any kinetic or “real-time” results.
     1.41 “TMA” means the methods for target amplification of nucleic acid,
using reverse transcriptase and RNA polymerase, claimed in United States Patent
No. 5,399,49.
     1.42 “TMA Nucleic Acid Assay” means a Nucleic Acid Assay with respect to
which TMA is the sole method of amplification.
     1.43 “Unit” means the number of individual patient results generated by the
use of a Licensed Product, such that the number of Units contained in such
Licensed Product equals the number of patient results which are obtained through
use of such Licensed Product assay kit, as determined in a manner to be proposed
by Gen-Probe, and subject to Bayer’s written consent which shall not be
unreasonably conditioned, withheld or delayed.
     1.44 “Valid Claim” means a claim in any issued, active, unexpired Licensed
Patent Right which has not been withdrawn, canceled, lapsed or disclaimed, or
held unpatentable, invalid or unenforceable by a non-appealed or non-appealable
decision by a court or other appropriate body of competent jurisdiction. The
scope of a Valid Claim shall be limited to its terms as defined by any such
court or decision-making body of competent jurisdiction.

-10-



--------------------------------------------------------------------------------



 



ARTICLE 2 – LICENSE AND OPTION GRANTS
     2.1 License Grant – TMA Qual Assays for Existing Instruments. Subject to
the terms and conditions of this Sublicense Agreement, Bayer hereby grants to
Gen-Probe and its Affiliates a worldwide, non-exclusive, non-transferable
(subject to Article 8) right and license, with no right to grant any sublicense
to any Third Party, to research, develop, make, have made, use, import, offer to
sell and sell Licensed Products for Existing Instrumentation. Such sublicense
shall be limited to the Field and shall be effective only during the period
beginning on the Effective Date and ending on October 1, 2010 (subject to
extension pursuant to Section 2.3 below).
     2.2 License Grant – TMA Qual Assays for Future Instruments. Subject to the
terms and conditions of this Sublicense Agreement, Bayer hereby grants to
Gen-Probe and its Affiliates a worldwide, non-exclusive, non-transferable
(subject to Article 8) right and license, with no right to grant any sublicense
to any Third Party,
     (a) to research, develop, make, have made, import and use, but not to offer
to sell or sell, Licensed Products for Future Instrumentation in the Field and
effective only during the period beginning on the Effective Date and ending on
October 1, 2010 (subject to extension pursuant to Section 2.3 below); and
     (b) to offer to sell and sell Licensed Products for Future Instrumentation
in the Field and effective only during the period beginning on January 1, 2009
and ending on October 1, 2010 (subject to extension pursuant to Section 2.3
below).
     2.3 Option to Extend License(s). Bayer hereby grants Gen-Probe an option to
extend the period(s) of the license rights granted in Sections 2.1 and/or 2.2
above to the expiration date of the last to expire patent in the Licensed Patent
Rights. To be effective, such option must be

-11-



--------------------------------------------------------------------------------



 



exercised by Gen-Probe by (a) written notice to Bayer delivered prior to
October 1, 2010, and (b) payment to Bayer of a one-time initial license fee of
One Million Dollars ($1,000,000.00) by wire transfer (in accordance with
instructions provided by Bayer) within 10 days following written notice of
option exercise. Any reference in this Agreement to the “sublicense rights
granted hereunder” or other words of similar import or meaning shall include the
extended duration of the sublicense rights arising pursuant to the exercise of
Gen-Probe’s option right under this Section 2.3.
     2.4 No OEM or Third Party Product Licenses. Gen-Probe acknowledges and
agrees that the inclusion of Gen-Probe Affiliates within the sublicenses granted
pursuant to this Article 2 is intended to enable Gen-Probe to utilize the
manufacturing and sales capabilities of its Affiliates in connection with the
manufacture and sale of Licensed Products in a manner substantially similar to
the involvement of such Affiliates in the manufacture and sale of Gen-Probe’s
products generally. Gen-Probe and its Affiliates shall not evade the
sublicensing restrictions of this Article 2 by creating Affiliates specifically
in connection with Licensed Products, or through other Third Party arrangements
such as joint ventures, collaborations, or distribution arrangements with
distributors other than Authorized Distributors as defined herein. Gen-Probe and
its Affiliates are sublicensed hereunder only to sell or distribute Licensed
Products, under the name(s) and/or trademark(s) and/or service mark(s) of
Gen-Probe or its Affiliates, only through the sales force of Gen-Probe or its
Affiliates, or through local Third Party distributors which are not engaged, and
which are not Affiliates of any entity which is engaged, in the global sale of
diagnostic products (which entities are referred to herein as “Authorized
Distributors”) which are not Affiliates of Gen-Probe. Gen-Probe and its
Affiliates are not sublicensed (a) to perform OEM manufacturing of Licensed
Products for a Third Party

-12-



--------------------------------------------------------------------------------



 



other than an Authorized Distributor; (b) to supply Licensed Products for resale
to any Third Party other than an Authorized Distributor; (c) to permit any
Authorized Distributor or other Third Party to sell any Licensed Product under
any Third Party name(s) and/or trademark(s) and/or service mark(s); or (d) to
permit any Authorized Distributor or other Third Party to sell any Licensed
Product for use on an analytical instrument that is labeled with any Third Party
name(s) and/or trademark(s) and/or service mark(s). Furthermore, with respect to
the limited “have made” rights granted under the provisions of this Article 2,
neither Gen-Probe nor any Gen-Probe Affiliate shall enter into any arrangement
with a Third Party for supply or manufacture of nucleic acid components where
such Third Party or an Affiliate of such Third Party also distributes or sells a
Licensed Product.
     2.5 No Implied Licenses. Except as expressly granted under this Article 2,
no other right, license or sublicense is granted by Bayer to Gen-Probe under any
patent or other intellectual property right, and the Parties intend that no such
grant should be otherwise construed or implied, whether by estoppel or by some
other manner.
     2.6 Collaboration Agreement. Gen-Probe and Bayer (as successor-in-interest
to Chiron, CDC and Bayer Corporation in the Field) are parties to a
Collaboration Agreement, dated June 11, 1998 and a Supplemental Agreement to the
Collaboration Agreement, dated April 2, 2001 (collectively, and as interpreted
and applied by the Interim Award and the Supplemental Award, the “Collaboration
Agreement”). The Parties hereby acknowledge and agree that, under the
Collaboration Agreement, Gen-Probe and its Affiliates are licensed to research,
develop, make, have made, use and import certain nucleic acid probe assays for
sale to Bayer and its Affiliates (the “Collaboration Licensed Products”).
Nothing in this Agreement shall limit, amend or otherwise modify such rights of
Gen-Probe and its Affiliates and, further, Bayer hereby

-13-



--------------------------------------------------------------------------------



 



acknowledges and agrees that the Collaboration Licensed Products that are
actually sold to Bayer and its Affiliates shall not be considered Licensed
Products hereunder and no Minimum Royalties, Earned Royalties or other amounts
shall be payable by Gen-Probe or its Affiliates to Bayer or its Affiliates in
connection with any research, development, manufacture, use, import or sale to
Bayer of any such Collaboration Licensed Products authorized by the
Collaboration Agreement without considering this Sublicense Agreement.
     2.7 Chiron IVD Know-How. Subject to the terms and conditions of this
Sublicense Agreement, Bayer grants to Gen-Probe and its Affiliates a
non-exclusive, royalty-free license under the Chiron IVD Know-How for any and
all purposes within the scope of the rights granted under Section 2.1 and
Section 2.2, and as such rights may be extended pursuant to Section 2.3. For the
avoidance of doubt, Bayer has no obligation to provide any know-how, whether or
not licensed by Chiron to Bayer under the Chiron License Agreement, to Gen-Probe
or its Affiliates during the term of this Sublicense Agreement or thereafter.
ARTICLE 3 – PAYMENTS TO BAYER
     3.1 Royalty Payments. In partial consideration for the sublicense granted
pursuant to Article 2 above, Gen-Probe shall pay Bayer the greater of the
relevant Minimum Royalty or the Earned Royalty, each as detailed in Schedule 2,
attached hereto and made a part hereof. For the avoidance of doubt, (i) no
Earned Royalties or Minimum Royalties shall be payable with respect to any
Licensed Product unless the manufacture, use, import or sale of such product
would, except for the licenses granted hereunder, constitute an infringement of
a Valid Claim in the Licensed Patent Rights and (ii) only one Earned Royalty or
Minimum Royalty shall be due with respect to the sale of any Licensed Product,
irrespective of the number of patents or Valid Claims in the Licensed Patent
Rights that cover such product, and such Earned Royalty or Minimum

-14-



--------------------------------------------------------------------------------



 



Royalty shall be those applicable to HCV if such product is covered by Valid
Claims in the Licensed Patent Rights directed to both HCV and HIV. Further,
Earned Royalties and Minimum Royalties shall be payable only in the event and to
the extent that Net Sales (within the meaning of Section 1.33) are generated by
Gen-Probe and will not be payable if no such Net Sales are generated (e.g., as a
result of a decision by Gen-Probe not to commercialize any Licensed Products),
it being the agreement of the Parties that Bayer has not been guaranteed any
minimum levels of royalties or other compensation under this Agreement.
ARTICLE 4 – PAYMENTS AND RECORDS
     4.1 Records and Reports. Gen-Probe shall keep complete and accurate records
of the sales by it and its Affiliates of products subject to Earned Royalties or
Minimum Royalties pursuant to Article 3 above and Schedule 2. Within forty five
(45) days following the end of each calendar quarter ending March 31, June 30,
September 30 and December 31, and commencing with the first full or partial
calendar quarter following the First Commercial Sale of a Licensed Product,
Gen-Probe shall deliver to Bayer a written report for such period setting forth,
for each country to the extent relevant, the Net Sales of Licensed Products
subject to Earned Royalties or Minimum Royalties under Article 3 above and
Schedule 2, and the number of Units of each type of such products sold or
distributed on a no-charge basis pursuant to Section 1.34 of this Agreement,
which report shall also set forth the amounts payable pursuant to Schedule 2,
and the calculation of such amounts, for such period. Gen-Probe also shall
deliver to Bayer a supplemental written report for each calendar year, delivered
together with the report for the fourth quarter of each year, setting forth the
countries where Authorized Distributors are used for sale of Licensed Products.
Gen-Probe shall make available during any audit pursuant to Section 4.2
documentation supporting product sales made by such Authorized Distributor and

-15-



--------------------------------------------------------------------------------



 



the manner in which the transfer price had been adjusted in accordance with
Section 1.13 of this Agreement. Gen-Probe shall maintain its books and records
relating to the sales of Licensed Products for at least the longer of five
(5) years from the date each royalty report is submitted to Bayer or one
(1) year from the resolution of any dispute arising from an audit pursuant to
Section 4.2 (if an audit has been requested).
     4.2 Audit. Bayer and/or Chiron shall have the right to audit the records of
Gen-Probe and its Affiliates using an independent certified public accounting
firm reasonably acceptable to Gen-Probe, during reasonable business hours and on
reasonable notice but not more than once per calendar year, solely for the
purpose of verifying the royalties payable pursuant to this Sublicense Agreement
for the twelve (12) full quarters immediately preceding the date of the audit,
provided that such accountants shall agree to keep all information received
strictly confidential and agree to provide to Bayer and Chiron only the
information necessary to verify the calculation of amounts due hereunder.
Notwithstanding the foregoing, such reports to Bayer and/or Chiron may include a
description of the procedures performed, whether Gen-Probe’s calculations are
accurate, and a description of any discrepancies in sufficient detail to permit
the Parties to discuss appropriate remedies while preserving to the greatest
extent possible the confidentiality of business sensitive information of
Gen-Probe. If any such audit discloses an underpayment of five percent (5%) or
more for the period of such audit, which shall be at least four (4) quarters in
length, Gen-Probe shall bear the costs of such audit. Otherwise, such audit
shall be at the expense of Bayer or Chiron, as the case may be. Underpayments
resulting from withholding taxes shall not be deemed underpayments for the
purposes of this Section 4.2.

-16-



--------------------------------------------------------------------------------



 



     4.3 Payment. Payment of royalties due Bayer shall accompany each of the
statements to be submitted in accordance with Section 4.1 above. Gen-Probe shall
be responsible for the payment of royalties to Bayer on any sales of Licensed
Products by Gen-Probe’s Affiliates.
     4.4 Late Payment. If royalties are not paid by Gen-Probe when due, interest
shall accrued and be paid to Bayer on the unpaid royalties at the lesser of
(i) two percent (2%)_above the 90 day U.S. Dollar LIBOR rate as published in the
Wall Street Journal as of the date payment is due or (ii) the maximum rate
permitted by law, calculated from the date on which each respective payment
should have been paid until the date of the applicable actual payment.
     4.5 Withholding Tax. Gen-Probe shall withhold taxes required to be paid to
a taxing authority on account of payment of royalties to Bayer hereunder (and
shall have no obligation to increase or gross-up the amount payable to Bayer in
connection with such withholding taxes), and Gen-Probe shall furnish Bayer with
satisfactory evidence of such withholding and payment in order to permit Bayer
to obtain a tax credit or other relief as may be available under the applicable
law or treaty. Gen-Probe shall cooperate with Bayer in obtaining exemption from
withholding taxes where available under applicable laws and treaties.
     4.6 Currency. All payments due hereunder shall be payable in United States
Dollars. All royalties due for sales in countries foreign to the United States
shall be converted (for the purposes of calculation only) into equivalent United
States Dollars at the exchange rate published in the Wall Street Journal at the
close of business on the last business day of the applicable quarterly reporting
period.
     4.7 Currency Control. If, by law, regulations, or fiscal policy of a
particular country, payment as provided for above is restricted or forbidden,
notice thereof in writing will be given to Bayer and payment of the royalty will
be made through such lawful means or methods as

-17-



--------------------------------------------------------------------------------



 



Bayer designates. If Bayer fails to so designate such lawful means or methods
within sixty (60) days after such notice is given to Bayer, the payment of
royalties by Gen-Probe will be made by the deposit thereof in local currency to
the credit of Bayer in a recognized banking institution designated by Bayer or,
if none be designated by Bayer within such period of sixty (60) days, in a
recognized banking institution of which Gen-Probe shall notify Bayer. Any
payment made pursuant to this Section 4.7 shall not be considered late or past
due nor constitute a breach of this Agreement, including for purposes of
Sections 4.4 and 7.1, if such payment is made within forty-five (45) days of
(i) Bayer’s designation of lawful means and methods of payment or (ii) the
expiration of the sixty (60) day period described in this Section above.
ARTICLE 5 – REPRESENTATIONS; COVENANTS; INFRINGEMENT
     5.1 Representations and Warranties of Bayer. Bayer represents and warrants
to Gen-Probe that:
     (a) Bayer is the successor in interest to CDC under the Cross License
Agreement and has the full right and power to grant Gen-Probe the sublicense
rights being granted pursuant to the terms of this Sublicense Agreement
(including the extension to the duration of such sublicense rights, if Gen-Probe
exercises its option rights under Section 2.3) and, upon execution and delivery
of this Agreement and upon exercise of Gen-Probe’s option rights under
Section 2.3, as applicable, Gen-Probe will acquire valid and subsisting
sublicense rights on the terms and conditions set forth in this Agreement, such
sublicense rights being free and clear of any liens, claims, encumbrances,
pledges, security interests, options, rights of first refusal or restrictions on
transfer of any nature whatsoever.

-18-



--------------------------------------------------------------------------------



 



     (b) There is no pending Bayer patent application relating to HIV or HCV
that if issued would cover the manufacture, use, importation, offer for sale, or
sale of HCV TMA products manufactured by Gen-Probe and sold by Bayer as of the
Effective Date. To the best of Bayer’s knowledge, Schedule 1 hereto completely
and correctly identifies all U.S. patents included within the Chiron Patents as
of the date hereof. To Bayer’s actual knowledge, as of the Effective Date, the
Licensed Patent Rights are valid and enforceable.
     (c) Except as set forth on Schedule 4, within the past two years, neither
Bayer nor Bayer Corporation, the parent of Bayer, has received any written
notice alleging that any Bayer HIV or HCV bDNA or TMA-based products sold by
Bayer infringes patent rights of any Third Party relating to nucleic acid
sequences for HIV or HCV, and Bayer is not aware of any pending or threatened
litigations, actions, claims or proceedings asserting any such infringement.
     d) With respect to the Chiron License Agreement, (i) Bayer has heretofore
delivered to Gen-Probe’s internal general counsel (subject to the
confidentiality provisions of Article 6 hereof and solely for the purpose of
verification of the representations set forth in Section 5.1(e)) a true, correct
and complete copy of all portions of the Chiron License Agreement and the
June 30, 2005 amendment relevant to representations set forth in Section 5.1(e);
(ii) within five (5) days following execution of both this Sublicense Agreement
and a reasonable confidentiality agreement between Bayer external legal counsel
for Gen-Probe, Bayer will deliver to external counsel a true, correct and
complete copy of the Chiron License Agreement and the June 30, 2005 amendment
and shall reasonably cooperate with Gen-Probe’s external counsel in

-19-



--------------------------------------------------------------------------------



 



connection with counsel’s verification of the representations set forth in
Section 5.1(e)); (iii) the June 30, 2005 amendment to the Chiron License
Agreement is the only amendment to the Chiron License Agreement and no
negotiations or discussions are underway as of the Effective Date to amend or
modify the Chiron License Agreement; (iv) the Chiron License Agreement is in
full force and effect as of the Effective Date and there exists no material
breach or default or event which would (with the passage of time, or notice, or
both) constitute a material breach or default thereunder by Bayer or, to the
knowledge of Bayer, Chiron, which would reasonably be expected to result in the
termination of the Chiron License Agreement, a right of Bayer or Chiron, as the
case may be, to terminate the Chiron License Agreement, or in the termination,
suspension or other material impairment of the sublicense rights being granted
to Gen-Probe hereunder, (v) neither the execution, delivery and performance of
this Agreement, nor the consummation of the transactions contemplated hereby,
(A) will result in a breach or default or event which would (with the passage of
time, or notice, or both) constitute a breach or default thereunder, (B) will
terminate or modify (or result in Chiron having the right to terminate or
modify) the rights of Bayer under the Chiron License Agreement or (C) will
require any consent, approval, waiver or other action by Chiron or, to the
knowledge of Bayer, any other Person, (vi) the voluntary termination right
granted to Bayer under Section 7.3 of the Chiron License Agreement has lapsed
and is of no further force or effect, (vii) Bayer has not previously exercised,
and has no ongoing rights to exercise, any option or right under the Chiron
License Agreement with respect to the Chiron Sublicensable Patents, as defined
in the Chiron License Agreement, and (vii) the

-20-



--------------------------------------------------------------------------------



 



sublicenses granted hereunder shall survive any termination of the Chiron
License Agreement.
     (e) The Earned Royalties and Minimum Royalties identified on Schedule 2
attached hereto relating to Licensed Products for HCV are equal to, and shall be
adjusted from time to time so that they continue to be equal to, the lowest
Earned Royalties and Minimum Royalties, (as defined under the Chiron License
Agreement), required to be imposed by Bayer on its sublicensees under the Chiron
License Agreement in respect of Bayer’s sublicensees for HCV products, it being
the agreement of the Parties that the Earned Royalties and Minimum Royalties
payable by Gen-Probe for any Licensed Products for HCV hereunder shall not
exceed the lowest applicable Earned Royalties and Minimum Royalties that Bayer
is required to impose on its sublicensees for such Licensed Products under the
Chiron License Agreement. Within sixty (60) days of any event that requires or
permits adjustment of the Earned Royalties and Minimum Royalties identified on
Schedule 2 so that they are equal to the lowest Earned Royalties and Minimum
Royalties required to be imposed by Bayer on its sublicensees under the Chiron
License Agreement, Bayer shall notify Gen-Probe of such event and of the amount
of adjusted Earned Royalties and/or Minimum Royalties.
     5.2 Mutual Representations and Warranties. Without limiting any of the
other representations, warranties, and undertakings made by the Parties under
this Sublicense Agreement, each of Gen-Probe and Bayer hereby represents and
warrants to the other that:
     (a) Each is a duly organized and validly existing corporation or limited
liability company, as applicable, in good standing under the laws of its
respective jurisdictions of incorporation or organization, as applicable.

-21-



--------------------------------------------------------------------------------



 



     (b) Each has the power and authority to execute and deliver this Sublicense
Agreement and perform its obligations hereunder.
     (c) This Sublicense Agreement constitutes a valid and binding obligation of
such Party, enforceable against such Party in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors, rights generally
or by the principles governing the availability of equitable remedies.
     (d) Neither it nor any of its Affiliates is a party to, subject to, or
bound by any agreement, understanding or judgment, award, order, writ,
injunction or decree of any court, governmental body or arbitrator which would
(i) prevent it from performing under this Sublicense Agreement or (ii) conflict
with or be breached by the execution, delivery or performance by it of this
Sublicense Agreement. There is no action, suit, dispute or governmental,
administrative, arbitration or regulatory proceeding pending or, to such Party’s
knowledge, threatened against or relating to such Party which, in each case,
could prevent such Party from carrying out its obligations under this Sublicense
Agreement.
     5.3 Certain Limitations. Notwithstanding the above, nothing in this
Sublicense Agreement shall be construed as:
     (a) a warranty or representation by Bayer as to the scope or validity of
any claim or patent in the Licensed Patent Rights;
     (b) a warranty or representation by Bayer that any product made, used, or
sold by Gen-Probe under any license granted hereunder is or will be free from
infringement of patents of any Third Parties;

-22-



--------------------------------------------------------------------------------



 



     (c) an obligation or requirement on the part of Bayer to file or prosecute
any patent application or to secure or maintain any patent in the Licensed
Patent Rights;
     (d) subject to section 5.5, an obligation or requirement on the part of
Bayer to bring or prosecute any action or suit against any Third Party for
infringement of any patent in the Licensed Patent Rights;
     (e) subject to Gen-Probe’s right to use Bayer’s name(s) in public
announcements or other disclosures made pursuant to Section 6.1 or 6.5,
conferring a right on Gen-Probe or its Affiliates to use in advertising,
publicity, or any other manner any trademark or trade name of Bayer without the
prior, specific written consent of Bayer; or
     (f) a warranty or representation by Bayer that any product sold or service
performed by Gen-Probe or its Affiliates, whether covered by the Licensed Patent
Rights or not, is efficacious, safe, or in compliance with any law or
regulation.
     5.4 Performance under Chiron License Agreement. (a) Bayer will notify
Chiron of the execution and delivery of this Sublicense Agreement and, in
connection with the audit rights granted to Chiron under Section 4.2 above,
Bayer will provide Chiron with copies of Gen-Probe’s quarterly reports provided
under Section 4.1. Bayer covenants and agrees (i) to use its reasonable best
efforts to maintain the Chiron License Agreement in full force and effect and
(ii) not to take (or permit to be taken) any actions (including, without
limitation, permitting any amendment, modification or waiver of the Chiron
License Agreement) that could reasonably be expected to result in the
termination, material restriction or material impairment of, or otherwise have a
material adverse effect on Bayer’s rights under the Chiron License Agreement as
the same relate to the Licensed Patent Rights or on the sublicense rights
granted to Gen-Probe and its

-23-



--------------------------------------------------------------------------------



 



Affiliates hereunder. Bayer will promptly provide written notice to Gen-Probe of
any written notices that Bayer receives under the Chiron License Agreement from
Chiron that relate to or affect, whether positively or adversely, the Licensed
Patent Rights, including, but not limited to, notice of issuance of patents on
pending patent applications, reexaminations, reissues, and interferences and
oppositions and similar developments affecting the Licensed Patent Rights. If
and to the extent that Bayer has the right to exercise any options or rights
under the Chiron License Agreement that relate to or affect the Licensed Patent
Rights, Bayer will give timely written notice to Gen-Probe and will reasonably
consult with Gen-Probe as to the exercise of such options or rights for the
benefit of Gen-Probe. Bayer shall ensure that Gen-Probe receives the full
benefit of any amendments or modifications to the terms of the Chiron License
Agreement which are permitted hereunder and which are relate to or affect the
sublicense rights granted to Gen-Probe under Article 2 above. Notwithstanding
anything to the contrary contained herein or in the Chiron License Agreement,
the sublicenses granted hereunder shall survive any termination of the Chiron
License Agreement.
     (b) If Bayer receives or delivers any written notice of default under the
Chiron License Agreement, Bayer will promptly (but in any event at least thirty
(30) days prior to the expiration of any applicable cure period) provide written
notice to Gen-Probe thereof.
     5.5 Infringement by Third Parties. Each Party shall notify the other if it
becomes aware of significant infringement by a Third Party of any Licensed
Patent Rights. Bayer shall reasonably consult with Gen-Probe in connection with
any such Third Party infringement of Licensed Patent Rights, and shall
diligently and in good faith, subject to Bayer’s commercially reasonable
judgment, pursue its rights under Section 6.4 of the Chiron License Agreement
for the benefit of Gen-Probe. In this regard, Bayer shall give due consideration
to economic interests of

-24-



--------------------------------------------------------------------------------



 



Gen-Probe’s which are affected by such infringement. Bayer shall keep Gen-Probe
reasonably advised with respect to all material developments concerning such
Third Party infringement to the extent that such disclosure to Gen-Probe does
not violate any confidentiality obligation to which Bayer is subject. Gen-Probe
shall reasonably cooperate with Chiron and/or Bayer in connection with any legal
action brought against a Third Party infringer of the Licensed Patent Rights,
provided that all reasonable costs and expenses incurred by Gen-Probe in
connection with such cooperation shall be reimbursed by Bayer in accordance with
Section 6.4.4. of the Chiron License Agreement.
     5.6 Indemnification.
     (a) Gen-Probe shall defend Bayer at Gen-Probe’s cost and expense, and will
indemnify and hold harmless Bayer, from and against any and all claims, losses,
costs, damages, fees or expenses, including reasonable attorneys’ fees
(collectively, “Losses”) arising out of or in connection with any action, suit,
claim, or proceeding threatened or brought against Bayer by any Third Party
arising out of the manufacture, design, commercialization, use, marketing or
sale by Gen-Probe or its Affiliates of any Licensed Product, including, but not
limited to, any actual or alleged injury, damage, death, or other consequence
occurring to any legal or natural person or property, as a result, directly or
indirectly, of the possession, use or consumption of a Licensed Product, claimed
by reason of breach of warranty, negligence, product defect, or other similar
cause of action, regardless of the form in which any such claim is made,
provided, however, that such indemnity shall not extend to any Losses
proximately caused by any breach of this Agreement by Bayer or any willful
misconduct or negligent act of Bayer or its Affiliates.

-25-



--------------------------------------------------------------------------------



 



     (b) Bayer shall defend Gen-Probe and its Affiliates at Bayer’s cost and
expense, and will indemnify and hold harmless Gen-Probe and it Affiliates, from
and against any and all Losses arising out of or in connection with any action,
suit, claim, or proceeding threatened or brought against Gen-Probe or any of its
Affiliates by Chiron or any of its Affiliates in respect of the payment of
royalties by Gen-Probe in connection with the sale of the Licensed Products, to
the extent such payments have actually been made by Gen-Probe and comply with
the terms and condition of this Sublicense Agreement.
     (c) Each Party shall defend the other Party and its Affiliates at the
indemnifying Party’s cost and expense, and will indemnify and hold harmless the
other Party and it Affiliates, from and against any and all Losses (whether or
not involving a Third Party claim) arising out of or in connection with any
breach or inaccuracy of any representation or warranty made by the indemnifying
Party in this Agreement or any breach or non-performance of any covenant,
agreement or undertaking made by the indemnifying Party in this Agreement..
     (d) A Party claiming indemnification pursuant to this Section 5.6 (the
Indemnified Party”) shall promptly notify the other Party (the “Indemnifying
Party”) in writing upon becoming aware of any claim to which such
indemnification may apply. Unreasonable delay in providing such notice shall
constitute a waiver of the Indemnifying Party’s indemnity obligations hereunder
if, and only if, the Indemnifying Party’s ability to defend such claim is
materially impaired thereby. The Indemnifying Party shall have the right to
assume and control the defense of the claim at its own expense. If the right to
assume and have sole control of the defense is exercised, the

-26-



--------------------------------------------------------------------------------



 



Indemnified Party shall have the right to participate in, but not to control,
such defense at its own expense, and the Indemnifying Party’s indemnity
obligations shall be deemed not to include attorneys’ fees and litigation
expenses incurred by the Indemnified Party after the assumption of the defense
by the Indemnifying Party. If the Indemnifying Party does not assume the defense
of the claim, the Indemnified Party may defend the claim at the Indemnifying
Party’s expense. The Indemnified Party will not settle or compromise the claim
without the prior written consent of the Indemnifying Party, and the
Indemnifying Party will not settle or compromise the claim in any manner which
would have an adverse effect on the Indemnified Party without the consent of the
Indemnified Party, which consent, in each case, will not be unreasonably
conditioned, withheld or delayed. Each Party shall reasonably cooperate with the
other and will make available to the other all pertinent information under the
control of such Party, all at the expense of requesting Party.
     5.7 Survival of Representations and Warranties. The representations and
warranties of the Parties set forth herein shall survive the termination or
expiration of this Agreement.
     5.8 Marking; Regulatory Filings. Gen-Probe and its Affiliates shall mark
Licensed Products made, used, imported, or sold in the United States with
appropriate United States patent numbers of the relevant patents in Licensed
Patent Rights in compliance with United States patent laws. Gen-Probe shall use
commercially reasonable efforts to obtain approval for the use of the “CE” mark
on all Licensed Products sold by Gen-Probe for use in the European Union.
Gen-Probe shall have the right to make all regulatory filings required
throughout the world in connection with the development, manufacture, use,
marketing, sale and distribution of any Licensed Products and to control all
aspects of such filing and any related proceedings.

-27-



--------------------------------------------------------------------------------



 



ARTICLE 6 – CONFIDENTIALITY
     6.1 This Sublicense Agreement, all Schedules and attachments hereto, and
all written information and materials exchanged between the Parties in
performing hereunder, shall be deemed “Confidential Matter” as provided below.
Notwithstanding the foregoing, Gen-Probe shall have the right to identify itself
as a sublicensee of Bayer and Chiron, and to refer to the existence of this
Agreement, in public announcements. Further, Gen-Probe shall have the right to
make public announcements concerning significant developments with respect to
Licensed Products hereunder, provided that, subject to Section 6.5 below,
Gen-Probe shall reasonably consult with Bayer concerning the timing and content
of such announcements.
     6.2 Confidential Matter received by a Party from the other shall not be
disclosed by such receiving Party to any Third Party, or used by such receiving
Party for its benefit, or that of a Third Party, except as expressly provided
herein.
     6.3 To be accorded treatment as Confidential Matter, however, such
information and materials:
     (a) must be first disclosed to the receiving Party in writing and be
clearly identified as “Confidential;” or
     (b) if first disclosed orally, must be reduced to writing by the disclosing
Party and be clearly identified as “Confidential,” and delivered to the
receiving Party within thirty (30) days of its first oral disclosure to the
receiving Party; or
     (c) if a physical item, must be clearly identified as “Confidential,” or
words to the same effect, or be accompanied by a writing specifically
identifying such item as “Confidential.”

-28-



--------------------------------------------------------------------------------



 



Information and material provided by one party to the other hereunder which is
not identified as “Confidential,” as provided above shall be considered as given
and received without any obligation of confidentiality or nonuse and the
receiving Party shall be free to use such information in any way it sees fit,
subject only to any rights that the disclosing Party may have under the relevant
patent laws.
     6.4 Notwithstanding the foregoing, “Confidential Matter” shall not include
any information or material that:
     (a) is known by the receiving Party prior to receipt from the disclosing
party as evidenced by documents in the possession of the receiving Party at the
time of disclosure, or
     (b) after receipt from the disclosing Party, is disclosed to the receiving
Party by a third party having the legal right to do so, or
     (c) is available to the public at the time of receipt from the disclosing
Party, or
     (d) becomes available to the public after receipt from the disclosing Party
through no fault of the receiving Party, or
     (e) is developed by the receiving Party independently of information
received from the disclosing Party.
     6.5 Further, the obligations of confidentiality and nonuse of this
Article 6 shall not apply to information or material:
     (a) which is required to be disclosed by subpoena, order or other
requirement of a court, administrative agency, or other governmental body
provided that the receiving party has provided reasonable advance notice to
allow the disclosing Party the opportunity to seek a protective order or
otherwise contest, prevent or limit such

-29-



--------------------------------------------------------------------------------



 



disclosure and provided further the confidentiality and non-use obligations set
forth in this Article 6 shall continue to be fully applicable to any information
or material disclosed pursuant to this subsection 6.5(a) except solely with
respect to the required disclosure as described above; or
     (b) which is provided in connection with due diligence related to a
possible acquisition, merger, consolidation, sale of stock, sale of significant
assets or similar transaction by either Party, provided that the recipient(s)
are bound by satisfactory confidentiality obligations in favor of each of the
Parties but which are no less restrictive than those contained in this
Agreement; or
     (c) which is required to be disclosed in order to comply with any
applicable laws, rules or regulations, including, without limitation, the rules
of any stock exchange on which such Party’s securities are traded, provided that
the disclosing Party shall use reasonable best efforts to provide reasonable
advance notice to allow the other Party the opportunity to comment as to the
nature and extent of such disclosure and, consistent with its obligations under
applicable laws, rules or regulations, the disclosing Party shall reasonably
consider such comments.
     6.6 Each Party shall use the same level of care in complying with the
obligations hereof respecting Confidential Matter as it does with respect to its
own information of similar nature. The Parties mutually represent and warrant
that each and every employee who will have access to the other party’s
Confidential Matter hereunder shall be under contractual obligation not to
disclose or use such Confidential Matter except as directed by such Party. Each
Party hereby agrees that it shall advise each and every of its employees who
will have access to the

-30-



--------------------------------------------------------------------------------



 



other Party’s Confidential Matter of the restrictions on disclosure and use of
such Confidential Matter set forth in this Article 6.
ARTICLE 7 – TERM AND TERMINATION
     7.1 Termination. (a) Either Party may terminate this Sublicense Agreement
at any time if the other Party fails to perform any material covenant,
condition, or limitation herein, and has failed to cure its breach within sixty
(60) days after receipt of written notice of such breach, such termination being
without prejudice to the non-breaching Party’s other rights and remedies at law
or in equity. For the avoidance of doubt, any termination, material impairment
or material restriction of the Chiron License Agreement shall be deemed to
constitute a material breach of this Sublicense Agreement by Bayer, and shall
entitle Gen-Probe, in addition to its other rights and remedies at law or in
equity, to terminate this Sublicense Agreement effective immediately upon
written notice to Bayer.
     (b) If either Party files in any court or agency pursuant to any bankruptcy
or insolvency law a petition in bankruptcy or insolvency or for reorganization
or similar arrangement or for the appointment of a receiver or trustee of such
Party or its assets, if either Party is served with an involuntary petition
against it in any insolvency proceedings, upon the ninety-first (91st) day after
such service if such involuntary petition has not previously been stayed or
dismissed or if either party makes an assignment for the benefit of its
creditors, then, in each case, the other Party shall have the right to terminate
this Agreement effective immediately upon written notice to such Party. All
licenses granted under or pursuant to this Agreement are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of rights to “intellectual property” as defined under Section 101(52)
of the U.S. Bankruptcy Code. The Parties agree that Gen-Probe shall retain and
may fully exercise all of its

-31-



--------------------------------------------------------------------------------



 



rights and elections under the U.S. Bankruptcy Code, subject to the performance
of its preexisting obligations under this Agreement.
     7.2 Term. Unless earlier terminated as provided in this Article 7, this
Sublicense Agreement shall continue in full force until October 1, 2010, or, if
Gen-Probe exercises the option granted under Section 2.3, until the expiration
date of the last to expire patent in the Licensed Patents Rights.
     7.3 Survival. Upon expiration or earlier termination of this Sublicense
Agreement, all obligations of confidentiality created under Article 6 above
shall survive and continue for a period of five (5) years from the date of
termination. All obligations of the Parties with respect to infringement and
other indemnities (Section 5.6), as well as any other provision which, by its
nature, is intended to survive termination, shall survive and continue to be
enforceable without limitation. Further, any expiration or termination of this
Agreement shall not affect any liability or obligation which accrued prior to
such expiration or termination.
     7.4 Unforeseen Circumstances. Neither Party shall be liable in damages for,
nor shall this Sublicense Agreement be terminable or cancelable because of, any
delay or default in any such Party’s performance hereunder if such default or
delay is caused by events beyond such party’s reasonable control including, but
not limited to, acts of God, regulation or law or other action of any government
or agency thereof, war or insurrection, civil commotion, destruction of
production facilities or materials by earthquake, fire, flood or storm, labor
disturbances, epidemic, or failure of suppliers, public utilities or common
carriers. Each Party agrees to endeavor to promptly resume its performance
hereunder if such performance is delayed or interrupted by reason of such forces
majeure as listed above. This Section 7.4 shall not apply to any termination,
material impairment, or material restriction of the Chiron License Agreement.

-32-



--------------------------------------------------------------------------------



 



ARTICLE 8 – ASSIGNMENT AND CHANGE OF CONTROL
     8.1 Except as otherwise expressly provided in this Article 8, this
Sublicense Agreement and the rights and obligations of the Parties under this
Sublicense Agreement shall not be assignable or transferable, whether in whole
or in part, whether by operation of law or otherwise, by any Party without the
written consent of the other Parties. Any purported transfer or assignment by
either Party in violation of this Article 8 shall constitute a material breach
of this Sublicense Agreement and shall be null and void ab initio.
     8.2 Notwithstanding Section 8.1,:
     (a) Bayer shall have the right to assign or transfer this Agreement,
whether by operation of law or otherwise to (i) any Affiliate of Bayer or
(ii) any Third Party that acquires all or substantially all of the assets,
business and operations relating to the HCV and HIV Nucleic Acid Assay products
of Bayer; provided, however, that such assignment or transfer is permitted under
the terms of the Chiron License Agreement without terminating or otherwise
adversely affecting the sublicense rights and/or options granted hereunder; and
provided, further, that in connection with any such assignment, Bayer shall
obtain an undertaking from such Affiliate or Third Party, in form and substance
reasonably acceptable to Gen-Probe, to assume and be bound by the terms of this
Sublicense Agreement and the Chiron License Agreement.
     (b) Gen-Probe shall have the right to assign or transfer its rights and
obligations under this Sublicense Agreement to (i) any Affiliate of Gen-Probe or
(ii) any Third Party that acquires all or substantially all of the assets,
business and operations relating to In Vitro Diagnostics; provided, however,
that in connection with any such assignment, Gen-Probe shall obtain an
undertaking from such Affiliate or Third Party, in

-33-



--------------------------------------------------------------------------------



 



form and substance reasonably acceptable to Bayer, to assume and be bound by the
terms of this Sublicense Agreement.
     8.3 Subject to the terms of this Article 8 set forth above, this Sublicense
Agreement will be binding upon, inure to the benefit of and be enforceable by
the Parties and their respective permitted successors and assigns.
ARTICLE 9 – FIELD RESTRICTIONS AND OTHER COVENANTS
     9.1 Gen-Probe Covenant Regarding Blood Screening .
     9.1.1 Gen-Probe and its Affiliates shall not label or promote any Licensed
Product labeled or promoted for use as an IVD product for use in Blood
Screening; and Gen-Probe shall use commercially reasonable efforts to prevent
its Authorized Distributors from labeling or promoting any Licensed Product
labeled or promoted for use as an IVD product in any respect for use in Blood
Screening.
     9.1.2 Further, Gen-Probe and its Affiliates and Authorized Distributors
shall, to the extent permitted by law (e.g., without limitation, regulatory,
e.g., US FDA, requirements), include on or with each Licensed Product labeled or
promoted for use as an IVD Product a statement as follows: “This product is not
intended for use for testing or screening pooled samples containing specimens
from more than one individual, or otherwise in blood or plasma screening”, or
such other language proposed by Gen-Probe for the reasonable approval of Bayer.
The location of such notice shall be the product insert of such Licensed
Products or such other reasonably prominent location to be determined by
Gen-Probe.
     9.1.3 In the event that Gen-Probe becomes aware of any material use in
Blood Screening of Licensed Products labeled or promoted for use as an IVD
Product, Gen-Probe will promptly notify Bayer in writing of the relevant facts
and, if so requested by Bayer, Gen-Probe

-34-



--------------------------------------------------------------------------------



 



will (i) meet and confer with Bayer and Chiron in good faith to determine what
steps either or both should take to abate such infringing use and (ii) notify in
writing, with a contemporaneous copy to Bayer, any of its customers that engages
in such infringing use that use of the relevant Licensed Product in Blood
Screening may infringe one or more of the Chiron Patents.
     9.1.4 Nothing in this Section 9.1 shall apply to any product to the extent
that Gen-Probe’s activity and that of its Affiliates with respect to such
product is separately licensed in Blood Screening under the Chiron Patents.
     9.2 Gen-Probe Covenant Regarding Product Labeling. Gen-Probe and its
Affiliates shall, to the extent permitted by law (e.g., without limitation,
regulatory, e.g., US FDA, requirements such as pertaining to Analyte Specific
Reagents), include on or with each Licensed Product directed to HCV a statement
as to the number of Units contained within each such Licensed Product, using
such language to be determined by Gen-Probe and approved in advance in writing
by Bayer, which approval shall not be unreasonably withheld. The location of
such statement shall be in the product insert of such Licensed Products or such
other reasonably prominent location to be determined by Gen-Probe.
ARTICLE 10 – OTHER PROVISIONS
     10.1 Governing Law. This Sublicense Agreement shall be governed by, and the
rights of the Parties hereunder shall be determined and enforced in accordance
with, the laws of the State of New York without reference to its conflict of
laws principles.
     10.2 Construction. This Sublicense Agreement shall not be strictly
construed against any party hereto, whether that party is the drafting party or
not, and shall instead be liberally construed to effectuate the purposes and
goals set forth herein. References to Articles, Sections and Schedules are to
Articles, Sections and Schedules of this Agreement unless otherwise

-35-



--------------------------------------------------------------------------------



 



specified. All Schedules attached hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized term used in any Schedule but not otherwise defined
therein shall have the meaning given to such term in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” whether or not they are in fact followed by
those words or words of like import. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time. References to any Person include the permitted successors and assigns of
that Person. Any reference to “days” means calendar days unless otherwise
specified.
     10.3 Notices. Any notice required or permitted by this Sublicense Agreement
shall be in writing and delivered in accordance with this Section 10.3. A notice
shall be considered served five (5) days after it is deposited in the national
postal system in a sealed envelope with sufficient postage affixed, or two
(2) days after it is deposited in a national overnight courier service that
offers proof of delivery, and addressed to the party to whom such notice is
directed at the appropriate address given below (or to such different address as
Bayer or Gen-Probe in the future may designate in writing):

         
 
  (a) If to Bayer:   Bayer HealthCare LLC
 
      Diagnostics Division
 
      511 Benedict Avenue
 
      Tarrytown, New York 10591
 
      Attention: Law & Patents
 
       
 
  (b) If to Gen-Probe:   Gen-Probe Incorporated
 
      10210 Genetic Center Drive
 
      San Diego, California 92121-4362
 
      Attention: General Counsel

-36-



--------------------------------------------------------------------------------



 



     10.4 Effect of Headings. All article and section captions or titles are
inserted herein for ready reference only and are without contractual
significance or effect.
     10.5 Integration. This Sublicense Agreement, together with the schedules
and exhibits attached hereto, constitutes the entire agreement between the
Parties relating to the sublicense rights granted hereunder and supersedes any
and all prior discussions, negotiations and/or agreements, whether oral or in
writing, between the Parties relating to such sublicense rights, including the
Short Form Settlement Agreement. There are no understandings, representations,
or warranties of any kind relating to the sublicense rights granted hereunder
except as expressly set forth herein.
     10.6 Waiver. This Sublicense Agreement may not be waived, altered,
extended, or modified except by written agreement of the Parties.
     10.7 Independent Contractors. The performance of each Party hereunder is
undertaken as an independent contractor and not as an agent or partner of the
other Party. Neither Party shall enter into or incur, or hold itself out to
Third Parties as having authority to enter into or incur on behalf of the other
Party, any contractual obligation, expense, or liability whatsoever.
     10.8 Severability. If any provision of this Sublicense Agreement is held
invalid, illegal, unenforceable or in conflict with the law of any jurisdiction,
all other terms, conditions and provisions of this Agreement shall nevertheless
remain unaffected, in full force and effect. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the fullest extent possible.

-37-



--------------------------------------------------------------------------------



 



     10.9 Multiple Executions. This Sublicense Agreement may be executed in one
or more copies, each of which will be deemed to be an original, but all of which
together will constitute one and the same instrument, however, this Sublicense
Agreement shall have no force or effect until executed by both Parties.
     10.10 Further Assurances. The Parties shall perform all legally proper acts
and execute all documents as are reasonably needed for carrying out the intent
of this Sublicense Agreement.
     10.11 Alternative Dispute Resolution. Any dispute, controversy or claim
arising out of or relating to this Agreement, or the breach, termination or
validity thereof or the transactions contemplated thereby (“Dispute”) shall be
resolved in accordance with Section 8.2 of the Definitive Settlement Agreement
and Exhibit H to the Definitive Settlement Agreement.
     IN WITNESS WHEREOF, the Parties have duly signed and have made delivery to
the other.

              BAYER HEALTHCARE LLC   GEN-PROBE INCORPORATED
 
           
By:
  /s/ Anthony P. Bihl, III   By:   /s/ Henry L. Nordhoff
 
           
 
  Anthony P. Bihl, III       Henry L. Nordhoff
Title:
  President, Diagnostics Division   Title:   President and Chief Executive
Officer
 
            Date: August 2, 2006   Date: August 1, 2006

-38-



--------------------------------------------------------------------------------



 



SCHEDULE 1: CHIRON US PATENTS

              Inventors   US Patent No   Patent Date
Houghton, et al.
    5,714,596     02-03-98
“
    6,074,816     06-13-00
“
    5,712,088     01-27-98
“
    5,863,719     01-26-99
Miyamura, et al.
    5,372,928     12-13-94
“
    5,959,092     09-28-99
Cha, et al.
    6,071,693     06-06-00
Chien, et al.
    6,416,944     07-09-00
Weiner
    5,851,759     12-22-98
Luciw, et al.
    6,531,276     03-11-03

-39-



--------------------------------------------------------------------------------



 



SCHEDULE 2: ROYALTY PAYMENTS
[***]
*** Confidential Treatment Requested

-40-



--------------------------------------------------------------------------------



 



SCHEDULE 3
[***]
*** Confidential Treatment Requested

-41-



--------------------------------------------------------------------------------



 



SCHEDULE 4
[***]
** Confidential Treatment Requested

-42-



--------------------------------------------------------------------------------



 



Exhibit D
Stipulation of Dismissal of California Action 565

 



--------------------------------------------------------------------------------



 



LATHAM & WATKINS LLP
Stephen P. Swinton (Bar No. 106398)
Alexander E. Long (Bar No. 216634)
600 West Broadway, Suite 1800
San Diego, California 92101-3375

Telephone: (619) 236-1234
Facsimile: (619) 696-7419

GEN-PROBE INCORPORATED
R. William Bowen, Jr. (102178)
10210 Genetic Center Drive
San Diego, CA 92121-4362
Telephone: (858) 410-8918
Facsimile: (858) 410-8637

Attorneys for Plaintiff and Counterclaim Defendant
GEN-PROBE INCORPORATED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

                 
GEN-PROBE INCORPORATED,
  CASE NO. 04-CV-565 LAB (WMc)
 
               
 
  Plaintiff,   STIPULATION FOR DISMISSAL WITH
 
          PREJUDICE, AND [PROPOSED] ORDER
v.
          THEREON
 
                BAYER HEALTHCARE LLC and BAYER CORPORATION,        
 
               
 
  Defendants.        
 
                BAYER HEALTHCARE LLC, et al.,        
 
               
 
  Counterclaim Plaintiffs,        
v.
               
 
                GEN-PROBE INCORPORATED,        
 
               
 
  Counterclaim Defendant.        

(LATHAM LOGO) [a24439a2443900.gif]

Attorneys At Law            San Diego    

 



--------------------------------------------------------------------------------



 



     IT IS HEREBY STIPULATED by and between the parties to this action, through
their designated counsel, that the above-captioned action be and hereby is
dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1).
The parties shall be responsible for their own costs and attorneys’ fees.
     Notwithstanding this dismissal, the Honorable Magistrate Judge William
McCurine Jr. shall have continuing jurisdiction to enforce the terms of the
settlement agreement between the parties.
IT IS SO STIPULATED:

               
LATHAM & WATKINS LLP
  SELTZER CAPLAN MCMAHON VITEK  
 
             
By:
  /s/ Alexander E. Long, Esq.   By:   /s/ Richard A. Clegg, Esq.  
 
             
 
  Alexander E. Long, Esq.       Richard A. Clegg, Esq.  
 
  Attorney for Plaintiff       Attorney for Defendants Bayer  
 
  Gen-Probe, Incorporated       Healthcare LLC and Bayer Corp.  
 
             
GEN-PROBE INCORPORATED
  BAYER HEALTHCARE LLC  
 
             
By:
  /s/ R. William Bowen, Jr.   By:   /s/ Anthony P. Bihl, III  
 
             
 
  R. William Bowen, Jr.       Anthony P. Bihl, III  
 
  Vice President, General       President, Diagnostics Division  
 
  Counsel & Secretary          
 
             
 
      BAYER CORPORATION  
 
             
 
      By:   /s/ George J. Lykos  
 
             
 
          George J. Lykos  
 
          Senior Vice President  

    IT IS SO ORDERED:

Dated: 8/7/06

     
 
  /s/ William McCurine, Jr.
 
 
 
  The Honorable William McCurine, Jr.
 
  UNITED STATES MAGISTRATE JUDGE

      (LATHAM LOGO) [a24439a2443900.gif]     Attorneys At Law            San
Diego    

1



--------------------------------------------------------------------------------



 



Exhibit E
Stipulation of Dismissal of California Action 1668

 



--------------------------------------------------------------------------------



 



LATHAM & WATKINS LLP
Stephen P. Swinton (Bar No. 106398)
Alexander E. Long (Bar No. 216634)
600 West Broadway, Suite 1800
San Diego, California 92101-3375

Telephone: (619) 236-1234
Facsimile: (619) 696-7419

GEN-PROBE INCORPORATED
R. William Bowen, Jr. (102178)
10210 Genetic Center Drive
San Diego, CA 92121-4362
Telephone: (858) 410-8918
Facsimile: (858) 410-8637

Attorneys for Plaintiff and Counterclaim Defendant
GEN-PROBE INCORPORATED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

                 
GEN-PROBE INCORPORATED,
  CASE NO. 05-CV-1668 B (WMc)
 
               
 
  Plaintiff,   STIPULATION FOR DISMISSAL WITH
 
          PREJUDICE, AND [PROPOSED] ORDER
v.
          THEREON
 
                BAYER HEALTHCARE LLC and BAYER CORPORATION,        
 
               
 
  Defendants.        
 
                BAYER HEALTHCARE LLC, et al.,        
 
               
 
  Counterclaim Plaintiffs,        
v.
               
 
                GEN-PROBE INCORPORATED,        
 
               
 
  Counterclaim Defendant.        

      (LATHAM LOGO) [a24439a2443900.gif]     Attorneys At Law            San
Diego    

 



--------------------------------------------------------------------------------



 



     IT IS HEREBY STIPULATED by and between the parties to this action, through
their designated counsel, that the above-captioned action be and hereby is
dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1).
The parties shall be responsible for their own costs and attorneys’ fees.
     Notwithstanding this dismissal, the Honorable Magistrate Judge William
McCurine Jr. shall have continuing jurisdiction to enforce the terms of the
settlement agreement between the parties.
IT IS SO STIPULATED:

               
LATHAM & WATKINS LLP
  SELTZER CAPLAN MCMAHON VITEK  
 
             
By:
  /s/ Alexander E. Long, Esq.   By:   /s/ Richard A. Clegg, Esq.  
 
             
 
  Alexander E. Long, Esq.       Richard A. Clegg, Esq.  
 
  Attorney for Plaintiff       Attorney for Defendants Bayer  
 
  Gen-Probe, Incorporated       Healthcare LLC and Bayer Corp.  
 
             
GEN-PROBE INCORPORATED
  BAYER HEALTHCARE LLC  
 
             
By:
  /s/ R. William Bowen, Jr.   By:   /s/ Anthony P. Bihl, III  
 
             
 
  R. William Bowen, Jr.       Anthony P. Bihl, III  
 
  Vice President, General       President, Diagnostics Division  
 
  Counsel & Secretary          
 
             
 
      BAYER CORPORATION  
 
             
 
      By:   /s/ George J. Lykos  
 
             
 
          George J. Lykos  
 
          Senior Vice President  

    IT IS SO ORDERED:

Dated: 8/7/06

     
 
  /s/ William McCurine, Jr.
 
 
 
  The Honorable William McCurine, Jr.
 
  UNITED STATES MAGISTRATE JUDGE

      (LATHAM LOGO) [a24439a2443900.gif]     Attorneys At Law            San
Diego    

1



--------------------------------------------------------------------------------



 



Exhibit F
Stipulation of Dismissal of Massachusetts Action

 



--------------------------------------------------------------------------------



 



UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF MASSACHUSETTS

             
 
    )      
BAYER HEALTHCARE LLC,
    )      
 
    )      
                    Plaintiff,
    )      
 
    )      
v.
    )     CIVIL ACTION NO. 05-12084-RCL
 
    )      
GEN-PROBE INCORPORATED,
    )      
 
    )      
                    Defendant.
    )      
 
    )      
 
           

STIPULATION OF DISMISSAL
     Plaintiff Bayer HealthCare LLC and defendant Gen-Probe Incorporated,
constituting all of the parties to this proceeding, hereby stipulate, pursuant
to Fed. R. Civ. P. 41(a)(1)(ii), that this action, including any and all claims,
counterclaims, and defenses asserted herein, is hereby dismissed with prejudice
and without costs or attorneys’ fees to any party.

     
BAYER HEALTHCARE LLC
  GEN-PROBE INCORPORATED  
By its attorneys,
  By its attorneys,  
/s/ Brian A. Davis
  /s/ Michael P. Boudett
 
   
Brian A. Davis (BBO No. 546462)
  Michael P. Boudett (BBO No. 558757)
Laurence D. Pierce (BBO No. 399283)
  Barbara A. Fiacco (BBO No. 633618)
CHOATE, HALL & STEWART LLP
  FOLEY HOAG LLP
Two International Place
  155 Seaport Boulevard
Boston, Massachusetts 02110
  Boston, Massachusetts 02110
Tele: 617-248-5000
  Tele: 617-832-1000
Date: August ___, 2006
   

 



--------------------------------------------------------------------------------



 



Exhibit G
Final Award in JAMS Arbitrations

 



--------------------------------------------------------------------------------



 



JUDICIAL ARBITRATION AND MEDIATION SERVICE
IN THE CONSOLIDATED ARBITRATIONS BETWEEN

             
 
    )      
GEN-PROBE INCORPORATED,
    )      
 
    )      
                     Claimant,
    )      
 
    )      
v.
    )     JAMS Ref. No. 1240015058
 
    )      
BAYER CORPORATION
    )      
and BAYER HEALTHCARE LLC,
    )      
 
    )      
                    Respondents and Counter-Claimants.
    )      
 
    )      
 
           
 
           
and
           
 
           
 
    )      
BAYER HEALTHCARE LLC,
    )      
 
    )      
                     Claimant,
    )      
 
    )      
v.
    )     JAMS Ref. No. 1100045987
 
    )      
GEN-PROBE INCORPORATED,
    )      
 
    )      
                    Respondent.
    )      
 
    )      
 
           

STIPULATED FINAL AWARD
     Pursuant to the settlement agreement executed by Bayer Corporation and
Bayer HealthCare LLC (collectively, “Bayer”), and Gen-Probe Incorporated
(“Gen-Probe”) as of August 1, 2006, the parties hereby stipulate, and the
Arbitrator hereby orders, that the terms described below shall constitute the
final award for purposes of these consolidated arbitration proceedings:
STIPULATED FINAL AWARD

 



--------------------------------------------------------------------------------



 



1.   The parties and the Arbitrator hereby adopt and incorporate by reference
the terms of the Interim Arbitrator’s Opinion and Award, dated June 24, 2005,
and appended hereto as Exhibit 1 (the “Interim Award”), provided, however, that
the Arbitrator’s award of attorneys’ fees and costs to Gen-Probe contained in
such Interim Award shall be deemed to have been satisfied by Bayer. No
additional payment of attorneys’ fees or costs by Bayer shall be required;

2.   Except as modified pursuant to Paragraph 3 hereof, the parties and the
Arbitrator hereby adopt and incorporate by reference the terms of the Award
Following Supplemental Hearing Related to Royalty Issues, dated March 3, 2006,
and appended hereto as Exhibit 2 (the “Supplemental Award”), provided, however,
that neither party shall be entitled to recover any attorneys’ fees or costs in
connection with the proceedings related to such Supplemental Award;

3.   The parties have separately approved and signed a written Sublicense
Agreement to implement the terms of the Supplemental Award; and

4.   Any and all claims or counterclaims of the parties in the consolidated
arbitration proceeding titled Bayer HealthCare LLC v. Gen-Probe Incorporated,
JAMS Ref. No. 1100045987, shall be dismissed with prejudice and without
attorneys’ fees or costs to either party.

5.   This Stipulated Final Award shall be binding, non-reviewable, and
non-appealable.

SO STIPULATED BY THE PARTIES:
STIPULATED FINAL AWARD

-2-



--------------------------------------------------------------------------------



 



          Date: August 8, 2006  LATHAM & WATKINS LLP
      By:   /s/ Stephen P. Swinton       Stephen P. Swinton        Attorneys for
Gen-Probe Incorporated      Date: August 3, 2006  CHOATE, HALL & STEWART LLP
      By:   /s/ Brian A. Davis        Brian A. Davis        Attorneys for Bayer
Corporation and
Bayer HealthCare LLC      SO ORDERED BY THE ARBITRATOR:
    Date: August 18, 2006  By:   /s/ Edward J. Wallin       Hon. Edward J.
Wallin (Ret.)        Arbitrator     

STIPULATED FINAL AWARD

-3-



--------------------------------------------------------------------------------



 



Exhibit H
Alternate Dispute Resolution

 



--------------------------------------------------------------------------------



 



Alternate Dispute Resolution
     The parties recognize that from time to time a dispute may arise relating
to either party’s rights or obligations under this Agreement. The parties agree
that any such dispute shall be resolved by the Alternative Dispute Resolution
(“ADR”) provisions set forth in this Exhibit, the result of which shall be
binding upon the parties.
     1. Negotiation. To begin the ADR process, a party first must send written
notice of the dispute to the other party for attempted resolution by good faith
negotiations between their respective presidents (or their designees) of the
affected subsidiaries, divisions, or business units within twenty-eight
(28) days after such notice is received (all references to “days” in this ADR
provision are to calendar days).
     2. Mediation. If the dispute has not been resolved by negotiation within
28 days of the disputing party’s notice, or if the parties have failed to confer
within 28 days after delivery of the notice, the parties shall endeavor to
settle the dispute by mediation under the Mediation Procedures of the CPR
Institute for Dispute Resolution (“CPR”), 366 Madison Avenue, 14th Floor, New
York, New York 10017. Unless otherwise agreed, the parties will select a
mediator from the CPR Panels of Distinguished Neutrals. All negotiations and
proceedings pursuant to paragraphs 1 and 2 shall be confidential and shall be
treated as compromise and settlement negotiations for purposes of applicable
rules of evidence and any additional confidentiality protections provided by
applicable law.

1



--------------------------------------------------------------------------------



 



     3. Arbitration. If the dispute has not been resolved by mediation as
provided herein within 90 days of the initiation of such procedure, either party
may propose in writing to the other party that the dispute be resolved by
arbitration. If arbitration is permissive rather than mandatory pursuant to
Section 8.2 of the Settlement Agreement, the other party may object to the
arbitration proposal if such party does not agree to arbitrate the dispute at
issue. Failure of the other party to object in writing to arbitration within
fourteen (14) calendar days shall be conclusively deemed to be consent to such
arbitration pursuant to Section 8.2 of this Settlement Agreement. Any dispute
submitted to arbitration shall be resolved in accordance with, except as
otherwise expressly set forth in this Exhibit H, the CPR Rules for
Non-Administered Arbitration in effect on the date of this agreement, by a sole
arbitrator selected from the CPR Panel, except that if the amount in controversy
exceeds $ 1,000,000, either party may opt for an arbitration conducted by three
independent and impartial arbitrators, none of whom shall be appointed by either
party. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. §§ 1-16 to the exclusion of state laws inconsistent therewith, and
judgment upon the award rendered by the arbitrator(s) may be entered by any
court having jurisdiction thereof. The parties shall have the right to be
represented by counsel in such a proceeding. The arbitrator(s) are not empowered
to award damages in excess of compensatory damages, and each party hereby
irrevocably waives any right to recover such damages with respect to any dispute
between them resolved by arbitration.
     The ADR proceeding shall take place at a location agreed upon by the
parties. If the parties cannot agree, the neutral shall designate a location
more than 100 miles from the principal place of business of either party or any
of their subsidiaries or affiliates.

2



--------------------------------------------------------------------------------



 



     The parties intend that discovery, although permitted to the extent
described below, will be limited as described below except in exceptional
circumstances, as determined by the neutral panel. The panel shall permit
discovery as necessary for an understanding of any legitimate issue raised in
the ADR, including depositions, interrogatories, requests for admissions, and
production of documents. If the panel deems the taking of depositions
appropriate, a party shall not take the deposition of more than five
(5) individuals, and each deposition shall not exceed six (6) hours in length.
If the panel deems interrogatories or requests for admissions appropriate, a
party shall not submit more than ten (10) interrogatories or more than ten
(10) requests for admission. Requests for production of documents shall be
viewed conservatively by the panel and shall be narrowly directed to the issue
in dispute.
     Unless otherwise agreed by the parties or otherwise expressly set forth
herein, the neutral panel shall apply the Federal Rules of Evidence to the
proceedings.
     Prior to the completion of in person testimony, each party shall submit a
proposed ruling on each issue to be resolved, together with a request for a
specific damage award or other remedy for each issue. The proposed rulings and
remedies shall not contain any recitation of the facts or any legal arguments
and shall not exceed one (1) page per issue. The arbitrator(s) shall rule on
each disputed issue within thirty (30) days following completion of in person
testimony. Such ruling shall adopt in its entirety the proposed ruling and
remedy of one of the parties on each disputed issue but may adopt one party’s
proposed rulings and remedies on some issues and the other party’s proposed
rulings and remedies on other issues. The neutral shall not issue any written
opinion or otherwise explain the basis of the ruling.

3



--------------------------------------------------------------------------------



 



     The arbitrator(s) shall be paid a reasonable fee plus expenses. These fees
and expenses, along with the reasonable legal fees and expenses of the
prevailing party (including all expert witness fees and expenses and reasonable
costs of discovery), the fees and expenses of a court reporter, and any expenses
for a hearing room, shall be paid as follows:
     (a) If the arbitrator(s) rules in favor of one party on all disputed issues
in the ADR, the losing party shall pay 100% of such fees and expenses.
     (b) If the arbitrator(s) rules in favor of one party on some issues and the
other party on other issues, the arbitrator(s) shall issue with the rulings a
written determination as to how such fees and expenses shall be allocated
between the parties. The arbitrator(s) shall allocate fees and expenses in a way
that bears a reasonable relationship to the outcome of the ADR, with the party
prevailing on more issues, or on issues of greater value or gravity, recovering
a relatively larger share of its legal fees and expenses.
     The rulings of the arbitrator(s) and the allocation of fees and expenses
shall be binding, non-reviewable, and non-appealable, and may be entered as a
final judgment in any court having jurisdiction.
     The existence of the dispute, any settlement negotiations, the ADR hearing,
any submissions (including exhibits, testimony, proposed rulings, and briefs),
and the rulings shall be deemed confidential information in accordance with and
subject to Article 16.0 of this Settlement Agreement.

4